EXHIBIT 10.1


Execution Version






























PURCHASE AND SALE AGREEMENT
between


CALLON PETROLEUM OPERATING COMPANY
as Seller


and


W&T OFFSHORE, INC.
as Buyer








Dated
October 17, 2013












--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
Article I DEFINITIONS AND INTERPRETATION
1


1.1
Defined Terms
1


1.2
References
11


1.3
Articles
11


1.4
Number and Gender
11


1.5
Nominee
11


Article II PURCHASE AND SALE
11


2.1
Purchase and Sale
11


2.2
Excluded Assets
13


2.3
Revenues and Expenses
13


Article III PURCHASE PRICE
13


3.1
Purchase Price
13


3.2
Deposit
13


3.3
Adjustments to Purchase Price
14


3.4
Adjustment Methodology
16


3.5
Preliminary Settlement Statement
16


3.6
Final Settlement Statement
16


3.7
Disputes
17


3.8
Allocation of Purchase Price / Allocated Values
17


Article IV REPRESENTATIONS AND WARRANTIES OF SELLER
17


4.1
Organization, Existence
17


4.2
Authorization
18


4.3
No Conflicts
18


4.4
Consents
18


4.5
Litigation
18


4.6
Material Contracts
18


4.7
No Violation of Laws
19


4.8
Insurance
19


4.9
Preferential Rights
19


4.1
Royalties, Etc
19


4.11
Current Commitments
19


4.12
Environmental
19


4.13
Production Taxes
19


4.14
Brokers’ Fees
19


4.15
Sales Contracts
19


4.16
Imbalances
20


4.17
Facilities and Equipment
20


4.18
Limitations
20


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


i

--------------------------------------------------------------------------------



Article V REPRESENTATIONS AND WARRANTIES REGARDING MEDUSA SPAR
20


5.1
Capitalization
20


5.2
Equity Interests
20


Article VI BUYER’S REPRESENTATIONS AND WARRANTIES
21


6.1
Organization; Existence
21


6.2
Authorization
21


6.3
No Conflicts
21


6.4
Consents
21


6.5
Bankruptcy
21


6.6
Litigation
21


6.7
Financing
21


6.8
Regulatory
22


6.9
Independent Evaluation
22


6.1
Brokers’ Fees
22


6.11
NORM, Wastes and Other Substances
22


6.12
SEC Compliance
23


Article VII COVENANTS
23


7.1
Conduct of Business
23


7.2
Bonds, Letters of Credit and Guarantees
24


7.3
Cooperation
24


7.4
Plugging, Abandonment, Decommissioning and Other Costs
24


7.5
Record Retention
25


7.6
Governmental Approvals
25


7.7
Special Warranty of Title
26


7.8
SEC Sec. 210.3-05
27


7.9
Marketing Transition
28


Article VIII BUYER’S CONDITIONS TO CLOSING
28


8.1
Representations
28


8.2
Performance
28


8.3
No Legal Proceedings
28


8.4
Title Defects, Environmental Defects and Casualty Losses
28


8.5
Assets and Medusa Spar assets
29


Article IX SELLER’S CONDITIONS TO CLOSING
29


9.1
Representations
29


9.2
Performance
29


9.3
No Legal Proceedings
29


9.4
Insurance
29


9.5
Title Defects, Environmental Defects and Casualty Losses
29


Article X CLOSING
30


10.1
Date of Closing
30


10.2
Place of Closing
30


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------



10.3
Closing Obligations
30


10.4
Records
31


Article XI ACCESS/DISCLAIMERS
31


11.1
Access
31


11.2
Confidentiality
32


11.3
Disclaimers.
32


Article XII TITLE MATTERS; ENVIONMENTAL MATTERS; CASUALTIES; TRANSFER
RESTRICTIONS
33


12.1
Title Matters.
33


12.2
Environmental Matters.
36


12.3
Disputes Regarding Title Defects and Environmental Defects.
38


12.4
Casualty or Condemnation Loss
39


12.5
Preferential Purchase Rights and Consents to Assign
40


Article XIII ASSUMPTION; INDEMNIFICATION; SURVIVAL
42


13.1
Assumption of Obligations by Buyer
42


13.2
Indemnities of Seller
42


13.3
Indemnities of Buyer
43


13.4
Express Negligence
44


13.5
Indemnification Procedures
44


13.6
Survival
46


13.7
Non-Compensatory Damages
47


13.8
Disclaimer of Application of Anti-Indemnity Statutes
47


Article XIV TERMINATION, DEFAULT AND REMEDIES
47


14.1
Right of Termination
47


14.2
Effect of Termination
48


Article XV MISCELLANEOUS
48


15.1
Exhibits and Schedules
48


15.2
Expenses and Taxes
48


15.3
Assignment
49


15.4
Preparation of Agreement
49


15.5
Publicity
49


15.6
Notices
49


15.7
Removal of Name
50


15.8
Further Cooperation
50


15.9
Filings, Notices and Certain Governmental Approvals
51


15.1
Entire Agreement; Conflicts
51


15.11
Parties in Interest
51


15.12
Amendment
51


15.13
Waiver; Rights Cumulative
52


15.14
Governing Law; Jurisdiction, Venue; Jury Waiver
52


15.15
Severability
52


15.16
Counterparts
52


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


iii

--------------------------------------------------------------------------------



15.17
Adequacy of Supplemental Bonds or Arrangements for the Pledge of Securities
52


15.18
Special Offshore Interests
53


15.19
Option to Make “Like Kind” Exchange
53








iv

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) is executed this 17th day
of October, 2013, between Callon Petroleum Operating Company, a Delaware
corporation (“Seller”), and W&T Offshore, Inc., a Texas corporation (“Buyer”).


Recitals:


WHEREAS, Seller desires to sell and convey, and Buyer desires to purchase and
pay for, the Assets (as hereinafter defined) effective as of the Effective Time
(as hereinafter defined).


WHEREAS, the Assets are substantially all of Seller’s assets in the Gulf of
Mexico.


NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:


ARTICLE I
DEFINITIONS AND INTERPRETATION


1.1 Defined Terms. In addition to the terms defined in the introductory
paragraph and elsewhere in this Agreement, for purposes hereof, the following
expressions and terms shall have the meanings set forth in this Article I,
unless the context otherwise requires:


“Accounting Arbitrator” shall have the meaning set forth in Section 3.7.


“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.


“AFEs” shall have the meaning set forth in Section 4.11.


“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with, another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.


“Agreement” shall have the meaning set forth in the first paragraph herein.


“Allocated Value,” with respect to any Asset, shall mean the amount set forth on
Schedule 3.8 for such Asset.


“Applicable Contracts” shall mean all Contracts by which the Properties and
other Assets are bound or that primarily relate to the Properties or other
Assets and (in each case) that will be binding on the Assets or Buyer after the
Closing.



1

--------------------------------------------------------------------------------



“Assets” shall have the meaning set forth in Section 2.1.
“Assignments” shall mean the Assignment and Bill of Sale, substantially in the
form attached as Exhibit C, Assignment of Record Title in Oil and Gas Lease(s),
substantially in the form attached as Exhibit D, and the Assignment of Operating
Rights in Oil and Gas Lease(s), substantially in the form attached as Exhibit E.


“Assumed Obligations” shall have the meaning set forth in Section 13.1.


“BOEM/BSEE” shall mean the Department of the Interior’s Bureau of Ocean Energy
Management, Bureau of Safety and Environmental Enforcement, and any successor
Governmental Authority.
“Business” shall mean all of the business conducted by Seller with respect to
the Assets. “Business Day” shall mean each calendar day except Saturdays,
Sundays and United
States federal holidays.
“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement. “Buyer Indemnified Parties” shall have the meaning set forth in
Section 13.2.


“Buyer’s Environmental Consultant” shall have the meaning set forth in Section
12.2(a)(i).


“Buyer’s Environmental Review” shall have the meaning set forth in Section
12.2(a)(i).


“Buyer’s Representatives” shall have the meaning set forth in Section 11.1.


“Claim” shall have the meaning set forth in Section 13.5(c).


“Claim Notice” shall have the meaning set forth in Section 13.5(c).


“Closing” shall have the meaning set forth in Section 10.1.


“Closing Date” shall have the meaning set forth in Section 10.1.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
between
Seller and Buyer dated July 2, 2013.


“Contract” shall mean any written contract, agreement, lease, license or other
legally binding arrangement of Seller insofar only as same relates or pertains
to the Assets, excluding, however, any Lease, easement, right-of-way, permit or
other instrument creating or evidencing an interest in the Assets or a real or
immovable property related to or used in connection with the operations of any
Assets.


“Customary Post-Closing Consents” shall mean the consents and approvals for the
assignment of the Assets to Buyer that are customarily, and legally permitted to
be, obtained after the assignment

2

--------------------------------------------------------------------------------



of properties similar to the Assets.
“Defensible Title” shall mean such title of Seller with respect to the Assets
that:


(i) with respect to each Well (or the specified zone(s) therein) shown in
Exhibit B, entitles Seller to receive the Net Revenue Interest shown in Exhibit
B for such Well (or the specified zone(s) therein) throughout the duration of
the productive life of such Well (or the specified zone(s) therein), except for
(A) decreases in connection with those operations in which Seller may be a
non-consenting co-owner to the extent identified on Exhibit B, (B) decreases
resulting from the establishment or amendment of pools or units, (C) decreases
required to allow other Working Interest owners to make up past underproduction
or pipelines to make up past under deliveries (which are covered in Section
3.3), and (D) as otherwise stated in Exhibit B;


(ii) with respect to each Well (or the specified zone(s) therein) shown in
Exhibit B, obligates Seller to bear the Working Interest shown in Exhibit B for
such Well (or the specified zone(s) therein) not greater than the Working
Interest shown in Exhibit B for such Well (or the specified zone(s) therein)
without increase throughout the productive life of such Well (or the specified
zone(s) therein), except (A) increases resulting from contribution requirements
with respect to defaulting co-owners under applicable operating agreements or
applicable Law, (B) increases to the extent that they are accompanied by a
proportionate increase in Seller’s Net Revenue Interest and (C) as otherwise
stated in Exhibit B; and


(iii)    is free and clear of all Encumbrances, other than Permitted
Encumbrances.


“Deposit” shall have the meaning set forth in Section 3.2.


“Dispute Notice” shall have the meaning set forth in Section 3.6.


“DOJ” shall mean the Department of Justice.
“Effective Time” shall mean 12:00:01 a.m., Central Time, on July 1, 2013.
“Encumbrance” shall mean any lien, security interest, pledge, charge or
encumbrance. “Environmental Defect” shall mean (a) with respect to any given
Asset, or Seller’s
ownership or operations thereof, an individual environmental condition that
constitutes, pursuant to Environmental Laws in effect as of the date of this
Agreement in the jurisdiction in which such Asset is located, (i) actual
violations or non-compliance with any applicable Environmental Law, and (ii) any
condition that, if investigated by an authority having jurisdiction, would
reasonably be expected to constitute a violation or non-compliance with any
Environmental Law, regardless of whether Seller has been so notified or
investigated by a Governmental Authority. It is expressly provided that any
impact on the Assets caused by NORM shall not constitute an Environmental
Defect.


“Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the value, as of the Closing Date, of the estimated costs and expenses
to correct such Environmental Defect in the most cost-effective manner
reasonably available, consistent with Environmental Laws, taking into account
that non-permanent remedies (such as improving
disclosures, filing of permits, requesting allowances, mechanisms to contain or
stabilize hazardous materials, including monitoring site conditions, natural
attenuation, risk-based corrective action,

3

--------------------------------------------------------------------------------



institutional controls or other appropriate restrictions on the use of property,
caps, dikes, encapsulation, leachate collection systems, etc.) may be the most
cost-effective manner reasonably available.


“Environmental Information” shall have the meaning set forth in Section
12.2(a)(ii).


“Environmental Laws” shall mean all applicable Laws in effect as of the date of
this Agreement relating to the protection of the environment, including, without
limitation, those laws relating to the storage, handling, generation,
processing, treatment, transportation, disposal or other management of Hazardous
Substances.


“Examination Period” shall have the meaning set forth in Section 11.1.


“Excluded Assets” shall mean (i) all trade credits and refunds and all accounts,
instruments and general intangibles (as such terms are defined in the Louisiana
Commercial Laws - Secured Transactions (LSA R.S. 10:9-101 et. seq.),
attributable to the Assets with respect to any period of time prior to the
Effective Time; (ii) all claims and causes of action of Seller arising from
acts, omissions or events occurring prior to the Effective Time; (iii) all
rights and interests of Seller (a) under any policy or agreement of insurance or
indemnity, (b) under any bond, or (c) to any insurance or condemnation proceeds
or awards arising, in each case, from acts, omissions or events, or damage to or
destruction of property, occurring prior to the Effective Time; (iv) all
Hydrocarbons produced from or attributable to the Leases with respect to all
periods prior to the Effective Time, together with all proceeds from the sale of
such Hydrocarbons; (v) all claims of Seller for refunds of or loss carry
forwards with respect to any taxes and refunds for amounts paid in connection
with the Assets attributable to any period prior to the Effective Time; (vi) all
amounts due or payable to the Seller as adjustments to insurance premiums
related to the Assets with respect to any period prior to the Effective Time;
(vii) all proceeds, income or revenues (and any security or other deposits made)
attributable to the Assets for any period prior to the Effective Time; (viii)
the assets described on Exhibit A, (ix) all (a) seismic, geological, geochemical
or geophysical data (including cores and other physical samples of materials
from wells or tests) licensed from Third Parties relating to the Properties that
cannot be transferred without additional consideration to such Third Parties
(excluding such licensed data in the event Buyer agrees to pay such additional
consideration), and (b) interpretations of seismic, geological, geochemical or
geophysical data licensed from Third Parties that cannot be transferred without
additional consideration to such Third Parties (excluding such licensed data in
the event Buyer agrees to pay such additional consideration); (x) data and other
information that cannot be disclosed or assigned to Buyer as a result of
confidentiality or similar arrangements under agreements with persons
unaffiliated with Seller; (xi) all audit rights arising under any of the
Contracts with respect to any period prior to the Effective Time; (xii) rights
of any refunds of taxes with respect to any period prior to the Effective Time;
and (xiii) corporate, financial, income and franchise tax and litigation records
that relate to Seller’s business generally, materials, analyses and information
developed or prepared in connection with marketing the Assets, including
valuations, bidder lists, bids and all correspondence and agreements related to
any third party offers for the Assets and correspondence between Seller and its
advisors with respect to Buyer’s offer and
communications, and all books and records related to the Excluded Assets and
copies of the
Records retained by Seller.


“Final Price” shall have the meaning set forth in Section 3.6.

4

--------------------------------------------------------------------------------





“Final Settlement Date” shall mean the date on which the Final Settlement
Statement becomes effective in accordance with Section 3.6.


“Final Settlement Statement” shall have the meaning set forth in Section 3.6.


“FTC” shall mean the Federal Trade Commission.


“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.


“Geologic Data” shall mean all (i) seismic, geological, geochemical or
geophysical data (including cores and other physical samples of materials from
wells or tests) belonging to Seller or licensed from Third Parties relating to
the Properties that can be transferred without additional consideration to such
Third Parties (or including such licensed data in the event Buyer agrees to pay
such additional consideration), and (ii) interpretations of seismic, geological,
geochemical or geophysical data belonging to Seller or licensed from Third
Parties that can be transferred without additional consideration to such Third
Parties (or including such licensed data in the event Buyer agrees to pay such
additional consideration).


“Governmental Authority” shall mean any federal, state, local, municipal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal having or asserting
jurisdiction.


“Hazardous Substances” shall mean any substance defined or regulated as a
“hazardous substance” or “hazardous waste” under any Environmental Laws.


“Hydrocarbons” shall mean oil and gas and other hydrocarbons produced or
processed in association therewith.


“Imbalance” shall mean (i) any imbalance at the wellhead between the amount of
Hydrocarbons sold from a Well and allocable to the interests of Seller therein
and the production from the relevant Well to which Seller is entitled and (ii)
any marketing imbalance between the quantity of Hydrocarbons required to be
delivered by Seller under any Contract relating to the purchase and sale,
gathering, transportation, storage, processing or marketing of Hydrocarbons and
the quantity of Hydrocarbons actually delivered by Seller pursuant to the
relevant Contract, together with any appurtenant rights and obligations
concerning future in-kind and/or cash balancing at the wellhead and production
balancing at the delivery point into the relevant sale, gathering,
transportation, storage or processing facility. Imbalances shall include, but
not be limited to field imbalances, pipeline imbalances and/or processing
facility imbalances.


“Indemnification Cap” shall have the meaning set forth in Section 13.5(a).
“Indemnification Threshold” shall have the meaning set forth in Section 13.5(a).


“Indemnified Party” shall have the meaning set forth in Section 13.5(b).

5

--------------------------------------------------------------------------------





“Indemnifying Party” shall have the meaning set forth in Section 13.5(b).


“Independent Expert” shall have the meaning set forth in Section 12.3(a).


“Interim Period” shall mean that period of time commencing with the Effective
Time and ending at 7:00 a.m., Central Time, on the Closing Date.


“Knowledge” shall mean with respect to Seller, information actually known
(without investigation) by Seller.


“Lands” shall have the meaning set forth in Section 2.1(a).


“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, or decree of or by any Governmental
Authority.


“Leases” shall have the meaning set forth in Section 2.1(a).


“Liabilities” shall mean any and all claims, causes of actions, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
or costs and expenses, including any attorneys’ fees, legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury or death or property damage.


“LLC Agreement” shall mean that certain Limited Liability Company Agreement of
Medusa Spar, dated as of August 8, 2003.


“Material Adverse Effect” shall mean a material adverse effect on the ownership,
operations or value of the Assets, taken as a whole and as currently operated as
of the date of this Agreement, or a material adverse effect on the ability of
Seller to consummate the transactions contemplated by this Agreement; provided,
however, that none of the following shall constitute a Material Adverse Effect:
(i) any effect resulting from entering into or taking any actions required by
this Agreement or the announcement of the transactions contemplated by this
Agreement; (ii) any effect resulting from changes in general market, economic,
financial or political conditions in the area in which the Assets are located,
the United States or worldwide; (iii) any disruptions of the capital markets,
any acts of God, any outbreak of hostilities or war or any acts of terrorism;
(iv) any effect resulting from a change in Laws from and after the date of this
Agreement; (v) any reclassification or recalculation of reserves; (vi) any
changes in the prices of Hydrocarbons or other changes affecting the oil and gas
industry generally; (vii) any results of Seller’s drilling activities after the
date of this Agreement or declines in well performance in the absence of gross
negligence or willful misconduct on the part of Seller; (viii) any effect
resulting from actions taken by Buyer or its Affiliates; and (ix) any effect
resulting from a change in accounting requirements or principles imposed on
Seller, the Business or the Assets by GAAP implemented after the date of this
Agreement.


“Material Contracts” shall have the meaning set forth in Section 4.6(a).
“Medusa Spar” shall mean Medusa Spar LLC, a Delaware limited liability company.



6

--------------------------------------------------------------------------------



“Membership Interests” shall mean 10.0% of the issued and outstanding limited
liability company membership interests in Medusa Spar.


“Net Revenue Interest,” with respect to any Well, shall mean the interest in and
to all Hydrocarbons produced, saved and sold from or allocated to such Well,
after giving effect to all royalties, overriding royalties, production payments,
carried interests, net profits interests, reversionary interests and other
burdens upon, measured by or payable out of production therefrom.


“NORM” shall mean naturally occurring radioactive material.


“NYMEX” shall mean the New York Mercantile Exchange Inc., and shall include any
successor thereto.


“NYMEX Strip” shall mean, with respect to the applicable market on the NYMEX,
the average of the settlement prices for each 2013 monthly futures contract as
of the first Business Day following the Effective Time.


“OPA” shall mean the Oil Pollution Act of 1990, as amended.


“Operating Expenses” shall mean all operating expenses (including without
limiting the foregoing in any respect, rentals, costs of insurance and ad
valorem, property, severance, production and similar taxes based upon or
measured by the ownership or operation of the Assets or the production of
Hydrocarbons therefrom, but excluding any other taxes) and capital expenditures
incurred in the ownership and operation of the Assets and, where applicable, in
accordance with any relevant operating or unit agreement and overhead costs
charged to the Assets under any relevant operating agreement or unit agreement.


“Operating Rights” shall mean a Working Interest in a Lease that (a) has a
beginning and ending depth and (b) does not include the contractual right to
unitize, relinquish or terminate the Lease.


“ORI Repurchase Option” shall mean the option repurchase by Seller of certain
overriding royalty interests pursuant to Section 1.2(a) of that certain
Conveyance of Overriding Royalty Interest dated effective June 29, 2001, from
Seller to Duke Capital Partners, LLC.


“Outside Date” shall have the meaning set forth in Section 14.1(c).


“P&A Obligations” shall have the meaning set forth in Section 7.4.


“Parent Guarantor” shall have the meaning set forth in Section 13.9.


“Parent Guaranty” shall have the meaning set forth in Section 13.9.


“Permitted Encumbrances” shall mean:
(a) lessor’s royalties, non-participating royalties, overriding royalties,
reversionary interests and similar burdens upon, measured by or payable out of
production, held by Third Parties and in existence as of the Effective Time,
that are of record if the net cumulative effect

7

--------------------------------------------------------------------------------



of such burdens does not operate to reduce the Net Revenue Interest of Seller in
any Well (or the specified zone(s) therein) to an amount less than the Net
Revenue Interest set forth on Exhibit B for such Well (or the specified zone(s)
therein) and do not obligate Seller to bear a Working Interest for such Well (or
the specified zone(s) therein) in any amount greater than the Working Interest
set forth on Exhibit B for such Well (or the specified zone(s) therein) (unless
the Net Revenue Interest for such Asset is greater than the Net Revenue Interest
set forth on Exhibit B in the same proportion as any increase in such Working
Interest);


(b)    preferential rights to purchase set forth on Schedule 4.9 and required
Third
Party consents to assignments and similar agreements;


(c) liens for taxes or assessments not yet due or delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;


(d)    Customary Post-Closing Consents;


(e) conventional rights of reassignment normally actuated by an intent to
abandon or release a lease and requiring notice to the holders of such rights;


(f)    such defects of title as Buyer may have waived expressly in writing;


(g) all applicable Laws and rights reserved to or vested in any Governmental
Authority (i) to control or regulate any Asset in any manner; (ii) by the terms
of any right, power, franchise, grant, license or permit or by any provision of
Law, to terminate such right, power, franchise grant, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Assets; (iii) to use such property in a manner which does not materially
impair the use of such property for the purposes for which it is currently owned
and operated and (iv) to enforce any obligations or duties affecting the Assets
to any Governmental Authority, with respect to any franchise, grant, license or
permit;


(h) rights of a common owner of any interest in rights-of-way or easements
currently held by Seller and such common owner as tenants in common or through
common ownership;


(i) easements, conditions, covenants, restrictions, servitudes, permits, rights-
of-way and other rights in the Assets for the purpose of pipelines,
transportation lines, distribution lines and other like purposes or for the
joint or common use of, rights-of- way, facilities and equipment which (i) do
not reduce Seller’s Net Revenue Interest below that shown in Exhibit B, or
increase Seller’s working interest above that shown in Exhibit B without a
corresponding increase in Net Revenue Interest or (ii) do not materially impair
the value of the Assets or the use of the Assets as currently owned and
operated;
(j) vendors, carriers, warehousemen’s, repairmen’s, mechanics, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due, or which are
being contested in good faith by appropriate proceedings by or on behalf of
Seller as identified on Schedule 1.1(a);



8

--------------------------------------------------------------------------------



(k) liens created under leases and/or operating agreements or by operation of
Law in respect of obligations that are not yet due, or that are being contested
in good faith by appropriate proceedings by or on behalf of Seller as identified
on Schedule 1.1(b);


(l) any encumbrance affecting the Assets which is expressly assumed, bonded or
paid by Buyer at or prior to Closing or which is discharged by Seller at or
prior to Closing;


(m)    any matters referenced on Exhibit B;


(n) the terms and conditions of the Leases and all Material Contracts that (i)
do not reduce Seller’s Net Revenue Interest below that shown in Exhibit B, or
increase Seller’s working interest above that shown in Exhibit B without a
corresponding increase in Net Revenue Interest or (ii) do not materially impair
the value of the Assets or the use of the Assets as currently owned and
operated; and


(o) all other instruments, obligations, defects and irregularities affecting the
Assets that (i) do not reduce Seller’s Net Revenue Interest below that shown in
Exhibit B, or increase Seller’s working interest above that shown in Exhibit B
without a corresponding increase in Net Revenue Interest or (ii) do not
materially impair the value of the Assets or the use of the Assets as currently
owned and operated.


“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.


“Personal Property” shall have the meaning set forth in Section 2.1(g).


“Preference Notices” shall have the meaning set forth in Section 12.3(b).


“Preference Rights” shall have the meaning set forth in Section 12.3(a).


“Preference Right Assets” shall have the meaning set forth in Section 12.3(d).


“Preliminary Settlement Statement” shall have the meaning set forth in Section
3.5.


“Property” or “Properties” shall have the meaning set forth in Section 2.1(b).


“Purchase Price” shall have the meaning set forth in Section 3.1.
“Record Title Interest” shall mean an ownership interest in a Lease that (a)
applies to all depths, (b) includes the right to unitize, relinquish and
terminate the Lease, and (c) is a Working Interest except as to any depths
covered by Operating Rights.


“Records” shall have the meaning set forth in Section 2.1(j).


“Sales Contracts” shall have the meaning set forth in Section 4.15.

9

--------------------------------------------------------------------------------





“Scheduled Closing Date” shall have the meaning in Section 10.1.


“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.


“Seller Indemnified Parties” shall have the meaning set forth in Section 13.3.


“Special Warranty” has the meaning set forth in Section 7.7.


“Third Party” shall mean any Person other than a party to this Agreement or an
Affiliate of a party to this Agreement.


“Title Defect” shall mean any failure of Seller to have Defensible Title to any
Property. Notwithstanding the foregoing, none of the following shall constitute
a Title Defect: (a) the loss of or reduction of interest in any Well or other
Property following the Effective Time due to: (i) any election or decision made
by Seller in accordance with applicable joint operating agreements in the
ordinary course of business and not made in violation of this Agreement or (ii)
the expiration of the stated term of any Lease; (b) defects based solely on (i)
lack of information in Seller’s or its Affiliates’ files but that is otherwise
available to Buyer with commercially reasonable efforts, or (ii) references to a
document(s) if such document(s) is not in Seller’s or its Affiliates’ files but
is otherwise available to Buyer with commercially reasonable efforts; (c)
defects arising out of a lack of record evidence of corporate or other entity
authorization unless it is reasonably likely that the action was not authorized;
(d) defects that have been cured by applicable Laws of limitations or
prescription; (e) defects based on failure to record Leases issued by any
Governmental Authority, or any assignments of record title or operating rights
in such Leases, in the real property, conveyance or other records of the county
or parish in which such Property is located so long as such Leases and/or
assignments are filed in the records of the Governmental Authority that is the
lessor thereunder; and/or (f) the inability of Seller to exercise the ORI
Repurchase Option.


“Title Defect Value” shall have the meaning set forth in Section 12.2(b)(iii).


“Transaction Documents” shall mean those documents executed pursuant to or in
connection with this Agreement.


“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.


“Wells” shall have the meaning set forth in Section 2.1(b).
“Working Interest,” with respect to any Well, shall mean the Record Title
Interest or Operating Right in and to such Well that is burdened with the
obligation to bear and pay costs and expenses of maintenance, development and
operations on or in connection with such Well, but without regard to the effect
of any royalties, overriding royalties, production payments, net profits
interests and other similar burdens upon, measured by or payable out of
production therefrom.



10

--------------------------------------------------------------------------------



1.2 References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereto,” “hereunder,” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular article, section or provision of this Agreement. References in this
Agreement to articles, sections, exhibits or schedules are to such articles,
sections, exhibits or schedules of this Agreement unless otherwise specified.


1.3 Articles. This Agreement, for convenience only, has been divided into
articles. The rights and other legal relations of the parties hereto shall be
determined from this Agreement as an entirety and without regard to the
aforesaid division into articles and sections and without regard to headings
prefixed to such articles.


1.4 Number and Gender. Whenever the context requires, reference herein made to a
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative. Definitions of terms defined in the singular or
plural shall be equally applicable to the plural or singular, as applicable,
unless otherwise indicated.


1.5 Nominee. At the Closing, and upon the terms and subject to the conditions of
this Agreement, Seller agrees to sell and convey to Buyer and Buyer agrees to
purchase, accept and pay for the Assets. As an accommodation to Buyer, upon
written request from Buyer to be delivered no later than five (5) business days
before Closing, Seller agrees to convey all or a portion of the Assets (as
defined below) as designated by Buyer to a wholly owned subsidiary of Buyer
(“Nominee”), subject to the terms and conditions contained in this Agreement. In
the event Buyer exercises its right to acquire all or a portion of the Assets in
the name of Nominee, all references herein to Buyer shall mean Buyer and Nominee
jointly, severally and in solido. Notwithstanding the acquisition of all or a
portion of the Assets in the name of Nominee, Buyer shall remain responsible to
Seller for all representations, warranties, covenants, indemnities and other
agreements under this Agreement, as a primary obligor and not as a surety.


ARTICLE II PURCHASE AND SALE


2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell and assign and Buyer agrees to purchase and pay for all of
the right, title and interest owned by Seller in and to the following (less and
except for the Excluded Assets) (collectively, the “Assets”):
(a) the oil and gas leases more particularly described in Exhibit B
(collectively, the “Leases”), together with any and all other rights, titles and
interests of Seller in and to (i) the leasehold estates created thereby, subject
to the terms, conditions, covenants and obligations set forth in the Leases
and/or Exhibit B, and (ii) the lands covered by the Leases or included in units
with which the Leases may have been pooled or unitized (the “Lands”), including
in each case, without limitation, Record Title Interests, Operating Rights,
Working Interests, Net Revenue Interests, royalty interests, overriding royalty
interests, production payments, net profits interests, carried interests,
reversionary interests and all other interests of any kind or character;



11

--------------------------------------------------------------------------------



(b) all oil and gas wells located on the Leases and the Lands or on other leases
or lands with which the Leases and/or the Lands may have been pooled or
unitized, including those specified on Exhibit B (collectively, the “Wells”) and
all Hydrocarbons produced therefrom or allocated thereto from and after the
Effective Time (the Leases, the Lands, and the Wells being collectively referred
to hereinafter as the “Properties”);


(c)    the Membership Interests;


(d) all rights and interests in, under or derived from all unitization and
pooling agreements in effect with respect to the Properties and the units
created thereby which accrue or are attributable to the interests of Seller in
the Properties;


(e)    to the extent that they may be assigned, all Applicable Contracts;


(f) to the extent that they may be assigned, all permits, licenses, servitudes,
easements, rights of use, and rights-of-way to the extent used or held for use
in connection with the ownership or operation of the Properties or the Personal
Property (as hereinafter defined), including those specified on Exhibit B;


(g) all equipment, machinery, platforms, risers, caissons, subsea tie-backs,
facilities, fixtures and other real, moveable and non-moveable personal and
mixed property used in connection with or located on the Properties or the other
Assets described above as of the Effective Time, including those specified on
Exhibit B, and including, without limitation, well equipment, umbilicals,
casing, rods, tanks, boilers, tubing, pumps, motors, inventory, separators,
dehydrators, compressors, compression equipment, treaters, power lines, SCADA
equipment, meters, flow lines, gathering lines, transmission lines, pipelines,
gathering systems, processing and separation facilities, structures, materials
and other items used in the operation thereof (“Personal Property”);


(h)    all Imbalances relating to the Properties or other Assets; (i)    the
Geologic Data; and
(j) all of the rights, titles and interests of Seller in and to all of the
original (or copies if originals are not available) and electronic format, if
available, of files, records, information and data, whether written or
electronically stored, relating to the Assets (the “Records”), including,
without limitation, (i) land and title records (including abstracts of title,
title opinions and title curative documents); (ii) contract files; (iii)
correspondence; (iv) operations, engineering, geological, environmental,
production and accounting records and (v) facility, field and well records but
excluding any of the foregoing items that are Excluded Assets.



12

--------------------------------------------------------------------------------



2.2    Excluded Assets. Seller shall reserve and retain all of the Excluded
Assets.


2.3 Revenues and Expenses. Subject to the provisions hereof, Seller shall remain
entitled to all of the rights of ownership (including, without limitation, the
right to all production, proceeds of production and other proceeds including
overhead payments received from Third Parties, amounts for the handling,
processing and transportation of Hydrocarbons and amounts for platform space for
or by Third Parties), and shall remain responsible for all Operating Expenses,
in each case attributable to the Assets for the period of time prior to the
Effective Time. Subject to the provisions hereof and subject to the occurrence
of the Closing, Buyer shall be entitled to all of the rights of ownership
(including, without limitation, the right to all production, proceeds of
production and other proceeds including overhead payments received from Third
Parties, amounts for the handling, processing and transportation of Hydrocarbons
and amounts for platform space for or by Third Parties) and shall be responsible
for all Operating Expenses, in each case, attributable to the Assets for the
period of time from and after the Effective Time. All Operating Expenses
attributable to the Assets, in each case that are: (i) actually incurred with
respect to operations conducted or production prior to the Effective Time shall
be paid by or allocated to Seller and (ii) incurred with respect to operations
conducted or production after the Effective Time shall be paid by or allocated
to Buyer.


ARTICLE III PURCHASE PRICE


3.1 Purchase Price. The purchase price for the Assets shall be US$100 million
(the “Purchase Price”). The Adjusted Purchase Price (as hereinafter defined)
less the Deposit shall be payable in United States currency by wire transfer in
same day funds as and when provided in this Agreement.


3.2 Deposit. Upon execution of this Agreement, Buyer shall deposit by wire
transfer in same day funds with Seller the sum of US$2 million, representing 2%
of the Purchase Price (the “Deposit”). The Deposit shall be applied toward the
Purchase Price at the Closing.


(a) If (i) all conditions precedent to the obligations of Buyer set forth in
Article VIII have been met and (ii) the transactions contemplated by this
Agreement are not consummated on or before the Scheduled Closing Date (or, if
applicable, such other date Buyer and Seller may agree upon in writing pursuant
to Section 10.1) because of the material breach by Buyer of this Agreement,
then, in such event, Seller shall have the right to terminate this Agreement and
retain the Deposit, free of any claims by Buyer or any other Person.


(b) If this Agreement is terminated by the mutual written agreement of Buyer and
Seller, or if the Closing does not occur on or before the Outside Date for any
reason other than as set forth in Section 3.2(a), then Buyer shall be entitled
to the prompt return
of the Deposit, free of any claims by Seller with respect thereto. Buyer and
Seller shall thereupon have the rights and obligations set forth in Section
14.2.



13

--------------------------------------------------------------------------------



3.3    Adjustments to Purchase Price.    The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:


(a)    The Purchase Price shall be adjusted upward by the following amounts
(without duplication):


(i) an amount equal to all Operating Expenses and other costs and expenses paid
by Seller that are, in accordance with GAAP, attributable to the Assets after
the Effective Time, whether incurred before or after the Effective Time;


(ii) the amount of all prepaid expenses attributable to the Assets that are paid
by or on behalf of Seller prior to the Closing Date and that are, in accordance
with GAAP, attributable to the period after the Effective Time, including
without limitation, (A) bond and insurance premiums incurred by or on behalf of
Seller during the Interim Period (including, without limitation, bond and
insurance premiums relating to Medusa Spar), (B) royalties or other burdens
upon, measured by or payable out of proceeds of production, (C) rentals and
other lease maintenance payments, (D) ad valorem, property, severance and
production taxes and any other taxes (exclusive of income taxes and the Texas
franchise tax) based upon or measured by the ownership of the Assets, the
production of Hydrocarbons or the receipt of proceeds therefrom, and (E)
prepayments of Operating Expenses made by or on behalf of Seller to operators of
Properties not operated by Seller pursuant to cash calls or otherwise;


(iii) to the extent that Seller is underproduced as of the Effective Time for
gas set forth in Schedule 3.3, as complete and final settlement of all
Imbalances, an amount based on a rate mutually agreeable to Buyer and Seller, or
otherwise, the natural gas NYMEX Strip;


(iv) to the extent that Seller is underproduced as of the Effective Time for oil
set forth in Schedule 3.3, as complete and final settlement of all Imbalances,
an amount based on a rate mutually agreeable to Buyer and Seller, or otherwise,
the oil NYMEX Strip;


(v) to the extent that proceeds for such volumes have not been received by
Seller, an amount equal to the aggregated volumes of marketable Hydrocarbons
stored in tanks, pipelines (including line packs) or other storage as of the
Effective Time that are attributable to the ownership and operation of the
Assets multiplied by the applicable contract price therefor on the Effective
Time, or, if no contract price exists, the applicable NYMEX Strip with respect
to such Hydrocarbons;
(vi)    without duplication of any other amounts set forth in this Section
3.3(a), the amount of all taxes prorated to Buyer but paid by Seller in
accordance with Section 15.2; and


(vii) any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.



14

--------------------------------------------------------------------------------



(b)    The Purchase Price shall be adjusted downward by the following amounts
(without duplication):


(i) an amount equal to all proceeds received by Seller attributable to the sale
of Hydrocarbons produced from or allocable to the Assets during the Interim
Period, net of Third Party expenses (other than Operating Expenses) directly
incurred in earning or receiving such proceeds and for which no adjustment
pursuant to Section 3.3(a) is made, and any sales, excise or similar taxes in
connection therewith not reimbursed to Seller by a Third Party purchaser;


(ii) an amount equal to all other proceeds received by Seller (other than from
the sale of Hydrocarbons produced from or allocable to the Assets) to which
Buyer is entitled pursuant to Section 2.3;


(iii) an amount equal to all amounts received by Seller as (A) overhead payments
from Third Parties, (B) handling, processing and transportation fees, (C)
platform rental payments and (D) other payments from Third Parties related to
ownership of the Assets, that are, in accordance with GAAP, in each case
attributable to time periods after the Effective Time;


(iv)    an amount determined pursuant to Section 12.3(c) for any
Properties and other Assets excluded from the Assets pursuant to such Section;


(v)    without duplication of any other amounts set forth in this Section
3.3, the amount of all taxes prorated to Seller but payable by Buyer in
accordance with Section 15.2;


(vi) to the extent that Seller is overproduced as of the Effective Time for gas
as set forth in Schedule 3.3, as complete and final settlement of all such
Imbalances, an amount based on a rate mutually agreeable to Buyer and Seller, or
otherwise, the natural gas NYMEX Strip;


(vii) to the extent that Seller is overproduced as of the Effective Time for oil
as set forth in Schedule 3.3, as complete and final settlement of all such
Imbalances, an amount based on a rate mutually agreeable to Buyer and Seller, or
otherwise, the oil NYMEX Strip;


(viii) all Purchase Price adjustments for (y) Title Defects and Environmental
Defects determined in accordance with Article XII and (z) the inability of
Seller to exercise its ORI Repurchase Option pursuant to Section
7.1(g); and
(ix)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.


Buyer and Seller agree that neither party shall be charged interest on the
Deposit or the
Purchase Price.

15

--------------------------------------------------------------------------------





3.4 Adjustment Methodology. When available, actual figures will be used for the
adjustments to the Purchase Price at the Closing. To the extent actual figures
are not available, reasonable estimates in accordance with GAAP will be used
subject to final adjustments in accordance with Section 3.6.


3.5 Preliminary Settlement Statement. Not less than five Business Days prior to
the Closing, Seller shall prepare in accordance with GAAP and submit to Buyer
for review a draft settlement statement (the “Preliminary Settlement Statement”)
that shall set forth the Adjusted Purchase Price, reflecting each adjustment
made in accordance with this Agreement as of the date of preparation of such
Preliminary Settlement Statement and the calculation of the adjustments used to
determine such amount and reasonably sufficient documentation, to the extent in
Seller's possession, to support such adjustment and the related calculation. The
Preliminary Settlement Statement shall also contain the designation of Seller’s
account for the wire transfer of funds as set forth in Section 10.3(c). The
estimated Adjusted Purchase Price delivered in accordance with this Section 3.5
less the Deposit shall constitute the dollar amount to be paid by Purchaser to
Seller at the Closing.


3.6 Final Settlement Statement. On or before 120 days after the Closing, a final
settlement statement (the “Final Settlement Statement”) will be prepared by
Seller in accordance with GAAP, that shall set forth the Adjusted Purchase
Price, reflecting each adjustment made in accordance with this Agreement as of
the date of preparation of such Final Settlement Statement and the calculation
of the adjustments used to determine such amount and reasonably sufficient
documentation, to the extent in Seller's possession, to support such adjustment
and the related calculation based on actual income and expenses and which takes
into account all final adjustments made to the Purchase Price and shows the
resulting final Purchase Price (“Final Price”). The Final Settlement Statement
shall set forth the actual proration of the amounts required by this Agreement.
Purchaser shall have the right to audit the Final Settlement Statement and as
soon as practicable, and in any event within 30 days, after receipt of the Final
Settlement Statement, Buyer shall either agree in writing with the Final
Settlement Statement or return a written report containing any proposed changes
to the Final Settlement Statement and an explanation of any such changes and the
reasons therefor (the “Dispute Notice”). If the Final Price set forth in the
Final Settlement Statement is mutually agreed upon by Seller and Buyer, the net
unpaid amount of the Final Price shall be paid according thereto. In addition,
in the event of a Dispute Notice, the applicable party will make payment in
respect of all undisputed portions of the Final Settlement Statement. For the
avoidance of doubt, any payment owing under this Section 3.6 shall not be
subject to the Indemnification Threshold or Indemnification Cap contained in
Section 13.5. Any difference in the Adjusted Purchase Price as paid at Closing
pursuant to the Preliminary Settlement Statement and the Final Price shall be
paid by the owing party without interest within ten days of (i) the Final
Settlement Statement or (ii) if the Final Price is disputed, resolution of the
Final Price, to the owed party. All amounts paid pursuant to this Section 3.6
shall be delivered in United States
currency by wire transfer of immediately available funds to the account
specified in writing by the relevant party within three Business Days.



16

--------------------------------------------------------------------------------



3.7 Disputes. If Seller and Buyer are unable to resolve the matters addressed in
the Dispute Notice, each of Buyer and Seller shall within 30 days after the
delivery of a timely Dispute Notice in accordance with Section 3.6, summarize
its position with regard to such dispute in a written document of twenty pages
or less and submit such summaries to such person as the parties may mutually
select (the “Accounting Arbitrator”), together with this Agreement, the Dispute
Notice, the Preliminary Settlement Statement, the Final Settlement Statement and
any other documentation such party may desire to submit. Within 30 Business Days
after receiving the parties’ respective submissions, the Accounting Arbitrator
shall render a decision choosing either Seller’s position or Buyer’s position
with respect to each matter addressed in any Dispute Notice, based on the
materials described above. Any decision rendered by the Accounting Arbitrator
pursuant hereto shall include a written statement as to the basis for such
decision and shall be final, conclusive and binding on Seller and Buyer and will
be enforceable against any of the parties in any court of competent
jurisdiction. Seller shall bear one-half and Buyer shall bear one-half of the
costs of the Accounting Arbitrator, and Seller and Buyer shall bear its own
legal fees and other costs in presenting its case. As to any Imbalances which
exist, the parties agree that from and after the Effective Date, any and all
benefits, obligations and liabilities associated with Imbalances shall accrue
to, and be the responsibility of, Buyer. The Final Settlement Statement shall
include an adjustment for any Imbalance differences between those estimates
shown on Schedule 3.3 and the actual Imbalances as of the Effective Date. The
accuracy of the volumes and prices used herein in the Purchase Price adjustments
shall be subject to Purchaser’s audit rights under Section 3.6. Seller shall
furnish to Buyer with the Final Settlement Statement reasonably sufficient
documentation including operator’s Imbalance Statements, to the extent in
Seller's possession, to determine the correct volume and value of each imbalance
under the terms of the applicable contract.


3.8 Allocation of Purchase Price / Allocated Values. Buyer and Seller agree that
the unadjusted Purchase Price shall be allocated among the Assets as set forth
in Schedule 3.8 of this Agreement. The “Allocated Value” for any Asset equals
the portion of the unadjusted Purchase Price allocated to such Asset on Schedule
3.8 and such Allocated Value shall be used in calculating adjustments to the
Purchase Price as provided herein.


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer the following:


4.1 Organization, Existence. Seller is a corporation duly organized and validly
existing under the laws of the State of Delaware. Seller has all requisite power
and authority to own and operate its property (including, without limitation,
its interests in the Assets) and to carry on its business as now conducted.
Seller is duly licensed or qualified to do business as a corporation and is in
good standing in all jurisdictions in which such qualification is required by
Law.

17

--------------------------------------------------------------------------------



4.2 Authorization. Seller has full power and authority to enter into and perform
this Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein. The execution, delivery and
performance by Seller of this Agreement have been duly and validly authorized
and approved by all necessary corporate action on the part of Seller. This
Agreement is, and the Transaction Documents to which Seller is a party when
executed and delivered by Seller will be, the valid and binding obligation of
Seller, enforceable against Seller in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


4.3 No Conflicts. Subject to the giving of all notices to Third Parties and the
receipt of all consents, approvals and waivers from Third Parties in connection
with the transactions contemplated hereby, the execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated herein will not (i) conflict with or result in a breach of any
provisions of the organizational documents of Seller, (ii) result in a default
or the creation of any Encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any Lease, Applicable Contract, note, bond, mortgage, indenture, license or
other material agreement to which any Seller is a party or by which any Seller
or the Assets may be bound or (iii) violate any material Law applicable to
Seller or any of the Assets, except that any matters described in clauses (ii)
and (iii) above which considered as a whole would not have a Material Adverse
Effect.


4.4    Consents. Except (a) for consents set forth in Schedule 4.4, (b) for
Customary
Post-Closing Consents, (c) for consents under Contracts that are terminable upon
not greater than
30 days’ notice without payment of any fee or are otherwise material, and (d)
compliance with any applicable requirements of the BOEM/BSEE, there are no other
consents required in connection with the transfer of the Assets or the
consummation of the transactions contemplated by this Agreement.


4.5 Litigation. Except as set forth in Schedule 4.5, there is no suit, action,
investigation or inquiry by any Person or by or before any Governmental
Authority, and no legal, administrative or arbitration proceedings pending, or
to Seller’s Knowledge, threatened (i) against any of the Assets or (ii) against
Seller which would materially impair Seller’s ability to consummate the
transactions contemplated by this Agreement.


4.6    Material Contracts.


(a) Schedule 4.6 sets forth all Applicable Contracts to which Seller is a party
that are material to the Assets (collectively, the “Material Contracts”).


(b) Except as set forth on Schedule 4.6, (i) there exist no material defaults
under the Material Contracts by Seller or, to Seller’s Knowledge, by any other
Person that is a party thereto, and (ii) no event has occurred that with notice
or lapse of time or both would constitute any material default under any such
Material Contract by Seller or, to Seller’s Knowledge, any other Person who is a
party thereto.

18

--------------------------------------------------------------------------------



4.7 No Violation of Laws. Except as set forth on Schedule 4.7, to Seller’s
Knowledge, Seller has not materially violated any applicable Laws with respect
to the ownership or operation of the Assets. To Seller's Knowledge, except as
set forth on Schedule 4.7, there are no currently outstanding and unremedied or
unresolved notices by a Governmental Authority with effective jurisdiction of
violation of, or non-compliance with, applicable Laws with respect to the
Assets. Further, except as set forth on Schedule 4.7, to Seller's Knowledge
there are no outstanding requests from Seller to the BOEM to obtain a variance
of an applicable Law in connection with a planned operation by Seller with
respect to any of the Assets. This Section 4.7 does not include any matters with
respect to Environmental Laws, such matters being addressed exclusively in
Section 4.12.


4.8 Insurance. Seller has made available to Buyer a list of, and true and
complete copies of, its insurance policies and fidelity bonds relating to the
Assets.


4.9 Preferential Rights. Except as set forth in Schedule 4.9, there are no
preferential rights to purchase that are applicable to the Assets. The Assets
are substantially all of Seller’s assets in the Gulf of Mexico.


4.10 Royalties, Etc. Seller has timely and properly paid all royalties,
overriding royalties and other burdens on production due by Seller with respect
the Properties, or if not paid, is contesting such royalties and other burdens
in good faith.


4.11 Current Commitments. Schedule 4.11 sets forth, as of the date of this
Agreement, all authorities for expenditures (“AFEs”) relating to the Properties
to drill or rework Wells or for other capital expenditures pursuant to any of
the Material Contracts or any applicable joint or unit operating agreement for
which all of the activities anticipated in such AFEs or commitments have not
been completed by the date of this Agreement.


4.12 Environmental. Except as set forth in Schedule 4.12, Seller has not
received written notice from any Person of, and to Seller’s Knowledge there has
not been, any release, disposal, event, condition, circumstance, activity,
practice or incident concerning the Assets that (i) violates in any material
respect any Environmental Law, (ii) materially interferes with or prevents
compliance by Seller with any Environmental Law, or (iii) gives rise to or
results in any material liability of Seller to any Person under any
Environmental Law.


4.13 Production Taxes. Except as disclosed in Schedule 4.13, during the period
of Seller’s ownership of the Assets, all ad valorem, property, production,
severance and similar taxes and assessments (including penalties and interest)
based on or measured by the ownership of the Assets, the production of
Hydrocarbons or the receipt of proceeds therefrom that have become due and
payable before the Effective Time are being properly paid, other than taxes
which are being contested in good faith.


4.14 Brokers’ Fees. Seller has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer or any Affiliate of Buyer shall have any
responsibility.


4.15    Sales Contracts. With respect to any agreement or contract for the sale
of
Hydrocarbons affecting or relating to the Assets (the “Sales Contracts”):

19

--------------------------------------------------------------------------------





(a)    Advance Payments. Except for imbalances or as set forth on Schedule
4.15, Seller is not obligated by virtue of (i) any prepayment arrangement, (ii)
a “take-or- pay” or similar provision, (iii) a production payment, or (iv) any
other arrangement to deliver Hydrocarbons produced from the Assets at some
future time without then or thereafter receiving full payment therefor.


(b) Carried Payments. Payments for Hydrocarbons sold pursuant to each of the
Sales Contracts are current (subject to adjustment in accordance with the Sales
Contracts) and to Seller’s Knowledge in accordance with the prices set forth in
the Sales Contracts.


(c) Cancellation. Except as set forth on Schedule 4.15, all Sales Contracts are
terminable upon not greater than 30 days’ notice without payment of any fee or
are otherwise material.


4.16    Imbalances. To the Knowledge of Seller, Schedule 3.3 contains the oil
and gas
Imbalances of Seller as of the Effective Time.


4.17 Facilities and Equipment. All facilities, equipment and personal property
currently used on the Assets or the spar (and all facilities, equipment and
personal property currently used on the spar) owned by Medusa Spar (i) are in
compliance in all material respects with all applicable Laws and (ii) have been
maintained and are, in all material respects, in an operable state of repair
consistent with customary standards in the industry.


4.18 Limitations. Seller’s representations and warranties are given subject to
and are qualified by any matters disclosed by or under this Agreement, including
any Schedule attached hereto.








ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING MEDUSA SPAR


Seller represents and warrants to Buyer the following:


5.1    Capitalization. As of the Closing Date, the Membership Interests
represent
10% of the issued and outstanding limited liability company membership interests
in Medusa
Spar. The Membership Interests are validly issued, fully paid and nonassessable.


5.2 Equity Interests. Seller has good and valid title to the Membership
Interests, free and clear of all Encumbrances, except for those created by
applicable Laws or those contained in the LLC Agreement, and except as set forth
in Schedule 5.2 which Encumbrances will be released at or prior to Closing.

20

--------------------------------------------------------------------------------



ARTICLE VI
BUYER’S REPRESENTATIONS AND WARRANTIES


Buyer hereby represents and warrants to Seller the following:


6.1 Organization; Existence. Buyer is duly organized and validly existing under
the laws of the State of Texas and has all requisite power and authority to own
and operate its property and to carry on its business as now conducted. Buyer is
duly licensed or qualified to do business as a corporation in all jurisdictions
in which such qualification is required by Law.


6.2 Authorization. Buyer has full power and authority to enter into and perform
this Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein. The execution, delivery and
performance by Buyer of this Agreement have been duly and validly authorized and
approved by all necessary limited liability company, corporate or partnership
action on the part of Buyer. This Agreement is, and the Transaction Documents to
which Buyer is a party when executed and delivered by Buyer will be, the valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and similar laws, as well as
to principles of equity (regardless of whether such enforceability is considered
in a proceeding in equity or at law).


6.3 No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated herein and therein will not conflict with or result in a breach of
any provisions of the governing documents of Buyer nor will it violate any Law
applicable to Buyer or any of its property.


6.4 Consents. Except for Customary Post-Closing Consents, there are no consents
or other restrictions on assignment that Buyer is obligated to obtain or
furnish, including, but not limited to, requirements for consents from Third
Parties to any assignment (in each case) that would be applicable in connection
with the consummation of the transactions contemplated by this Agreement by
Buyer.


6.5 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
against Buyer.


6.6 Litigation. There is no suit, action, investigation or inquiry by any Person
or by or before any Governmental Authority, and no legal, administrative or
arbitration proceedings pending, or to Buyer’s knowledge, threatened against
Buyer, or to which Buyer is a party, which individually or in the aggregate
would adversely affect the ability of Buyer to consummate the transactions
contemplated in this Agreement.


6.7 Financing. Buyer has and shall have as of the Closing Date, sufficient funds
on hand with which to pay the Purchase Price and consummate the transactions
contemplated by this Agreement.

21

--------------------------------------------------------------------------------



6.8 Regulatory. Buyer is, and after Closing shall continue to be, qualified to
bid on, acquire, hold and own federal oil, gas and mineral leases in the
BOEM/BSEE Gulf of Mexico Outer Continental Shelf Region, including meeting
Buyer’s existing or increased bonding or any other bonding and financial
requirements of the BOEM/BSEE or other governmental agencies. The consummation
of the transactions contemplated in this Agreement will not cause Buyer to be
disqualified as such an owner or to exceed any acreage limitation imposed by any
law, statute, rule or regulation. Buyer is exercising and meeting due diligence
requirements in accordance with Section 8 of the Outer Continental Shelf Lands
Act, as amended (43 U.S.C. 1337(d)), is not disqualified by BOEM/BSEE from
acquiring any new Outer Continental Shelf lease or assigned interest(s) in
existing leases because of unacceptable operating performance on any other Outer
Continental Shelf lease, and is not restricted from bidding on or acquiring
interests in leases or group with any other entities on the restricted joint
bidders list. To the extent required by any applicable Laws and except to the
extent, if any, that Buyer will, as of Closing, be covered by the bonds of Third
Party operators of the applicable Assets, Buyer will have as of Closing, and
will thereafter continue to maintain, lease bonds, area- wide bonds or any other
surety bonds as may be required by, and in accordance with, all applicable Laws
governing the ownership of such leases, and has filed any and all required
reports necessary for such ownership with all Governmental Authorities having
jurisdiction over such ownership, including but not limited to adequate
financial assurance in accordance with OPA.


6.9 Independent Evaluation. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In
making its decision to enter into this Agreement and to consummate the
transactions contemplated herein, Buyer (a) has relied or shall rely solely on
its own independent investigation and evaluation of the Assets and the advice of
its own legal, tax, economic, insurance, environmental, engineering, geological
and geophysical advisors and the express provisions of this Agreement and not on
any comments, statements, projections or other materials made or given by any
representatives or consultants or advisors engaged by Seller, and (b) has
satisfied or shall satisfy itself through its own due diligence as to the
environmental and physical condition and state of repair of and contractual
arrangements and other matters affecting the Assets. Buyer has no knowledge of
any fact that results in the breach of any representation, warranty or covenant
of Seller given hereunder or of any “scrivener’s error”.


6.10 Brokers’ Fees. Neither Buyer nor any of its Affiliates has incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller or Seller’s
Affiliates shall have any responsibility.


6.11 NORM, Wastes and Other Substances. Buyer acknowledges that the Assets have
been used for exploration, development and production of oil and gas and that
there may be petroleum, produced water, wastes or other substances or materials
located in, on or under the Assets or associated with the Assets. Equipment and
sites included in the Assets may contain asbestos, NORM or other Hazardous
Substances. NORM may affix or attach itself to the inside of wells, materials
and equipment as scale or in other forms. The wells, materials and equipment
located on the Assets or included in the Assets may contain NORM, asbestos and
other wastes or Hazardous Substances. NORM containing material and/or other
wastes or Hazardous
Substances may have come in contact with various environmental media, including
without limitation, water, soils or sediment. Special procedures may be required
for the assessment, remediation, removal, transportation or disposal of
environmental media, wastes, asbestos, NORM and Hazardous Substances from the
Assets.

22

--------------------------------------------------------------------------------





6.12 SEC Compliance. Buyer is acquiring the Assets for its own account for use
in its trade or business and not with the present intention of making a
distribution of the Assets within the meaning of the Securities Act of 1933, as
amended, and applicable state securities Laws. Buyer understands and
acknowledges that if any of the Assets were held to be securities, they would be
restricted securities and could not be transferred without registration under
applicable state and federal securities laws or the availability of an exemption
from such registration.


ARTICLE VII COVENANTS


7.1 Conduct of Business. Except as set forth in Schedule 7.1, Seller agrees that
from and after the date hereof until Closing, except as expressly contemplated
by this Agreement or as expressly consented to in writing by Buyer (which
consent will not be unreasonably withheld or delayed), it will:


(a) use customary commercially reasonable efforts to operate, where Seller is
the operator, or to cause the operators thereof to operate, where Seller is not
the operator, the Assets in the usual, regular and ordinary manner consistent
with past practice;


(b) maintain the books of account and Records relating to the Assets in the
usual, regular and ordinary manner, in accordance with its usual accounting
practices;


(c) maintain insurance relating to the Assets of the types and amounts
consistent with Seller’s past practices;


(d) not approve any authorization for expenditure in excess of $250,000 (on a
net to Seller basis) relating to the Assets;


(e) not transfer, sell, farm-out, mortgage, pledge or dispose of any material
portion of the Assets other than the sale and/or disposal of Hydrocarbons in the
ordinary course of business and sales of equipment that is no longer necessary
in the operation of the Assets or for which replacement equipment has been
obtained;


(f) not elect to non-consent, or not fail to timely elect to participate in and
thus be deemed to have elected to non-consent, to any proposed well or other
operation on or relating to the Assets without first obtaining the approval of
Buyer (a “Non- Consent Approval”), which Non-Consent Approval shall not be
unreasonably withheld; provided; however, if Buyer does not respond to Seller’s
request for a Non-Consent Approval prior to the deadline for Seller’s election,
then Buyer shall be deemed to have provided a Non-Consent Approval.
(g) within two (2) Business Days following the execution by Buyer and Seller of
this Agreement, Seller will notify the holders of certain overriding royalty
interests of Seller’s intent to exercise the ORI Repurchase Option pursuant to
Section 1.2(a) of that certain Conveyance of Overriding Royalty Interest dated
effective June 29, 2001. In the event that Seller is not successful in
repurchasing such overriding royalty interests by the Closing Date, (i) the
Purchase Price will be reduced in accordance with Exhibit F at Closing, and
Seller and Buyer agree to amend Exhibit B to this Agreement to exclude such
overriding royalty interests as an Asset and

23

--------------------------------------------------------------------------------



(ii) Seller will use commercially reasonable efforts to repurchase such
overriding royalty interests within one hundred twenty (120) days after Closing.
In the event within one hundred twenty (120) days after Closing Seller is
successful in such efforts and upon receipt by Buyer of an executed and
acknowledged recordable assignment covering such repurchased overriding royalty
interests, Buyer shall pay to Seller consideration in accordance with Exhibit F.


Buyer acknowledges that Seller owns undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other Working Interests owners
(including the operators) who are not Seller or any Affiliates of Seller shall
not constitute a breach of the provisions of this Section 7.1, nor shall any
action required by a vote of Working Interest owners constitute such a breach so
long as Seller has voted its interest in a manner that complies with the
provisions of this Section 7.1.


7.2 Bonds, Letters of Credit and Guarantees. Buyer acknowledges that none of the
bonds, letters of credit and guarantees, if any, posted by Seller or its
Affiliates with Governmental Authorities or Third Parties and relating to the
Assets are transferable to Buyer. Except to the extent that Buyer will, as of
Closing, be covered by the bonds of the operators of the applicable Assets, then
Buyer shall obtain, or cause to be obtained in the name of Buyer, any bonds,
supplemental bonds or other securities which may be required of it to own and
operate the Assets pursuant to all applicable federal laws, rules and
regulations. No other collateral or security will be required or provided.


7.3 Cooperation. If Closing occurs, Buyer and Seller agree to cooperate with
each other in connection with the defense and other actions relating to or
arising out of the litigation and claims (including insurance claims) relating
to the ownership and operation of the Assets and with respect to future audits.
Buyer and Seller agrees to make available each other its employees engaged in,
or having information about, the ownership and operation of the Assets, for the
purposes of providing testimony, depositions, information and other related
activities relating to such litigation, claims and audits.


7.4 Plugging, Abandonment, Decommissioning and Other Costs. In addition to its
other obligations under this Agreement, if Closing occurs, Buyer shall comply
with all Laws, Leases, Applicable Contracts (including all joint and unit
operating agreements) and prevailing industry standards relating to (i) the
plugging, abandonment and/or replugging of all Wells, including inactive Wells
or temporarily abandoned Wells, included in the Assets, (ii) the dismantling or
decommissioning and removal of any Personal Property and other property of
whatever kind related to or associated with operations and activities conducted
by whomever on the Properties or otherwise, pursuant to the Leases or Applicable
Contracts and (iii) the clean-up,
restoration and/or remediation of the property covered by the Leases or related
to the Assets
(collectively, the “P&A Obligations”).



24

--------------------------------------------------------------------------------



7.5 Record Retention. Buyer, for a period of seven years following Closing, will
(i) retain the Records, (ii) provide Seller, its Affiliates and its and their
officers, employees and representatives with access to the Records (to the
extent that Seller has not retained the original or a copy) during normal
business hours for review and copying at Seller’s expense and upon reasonable
notice, and (iii) provide Seller, its Affiliates and its and their officers,
employees and representatives with access, during normal business hours, to
materials received or produced after Closing relating to any indemnity claim
made under Section 13.2 of this Agreement for review and copying at Seller’s
expense. If Buyer shall desire to dispose of or transfer any such Records or
other materials upon or after the expiration of such seven-year period, Buyer
shall, prior to any disposition, give Seller notice and a reasonable opportunity
at Seller’s expense to segregate and remove or copy such Records or other
materials as Seller may select.


7.6 Governmental Approvals. Notwithstanding anything to the contrary in Section
15.9, Buyer shall promptly seek, and use its best efforts after Closing to
obtain, the unconditional approval by the BOEM/BSEE of (i) the Assignments of
Record Title in Oil and Gas Lease(s) in the form attached hereto as Exhibit D
and (ii) the Assignments of Operating Rights in Oil and Gas Lease(s) in the form
attached hereto as Exhibit E. In the event Buyer or its nominated operator is
elected successor operator under the operating agreements applicable to any of
the Leases, Buyer also obligates itself to ensure that it or the successor
operator (1) files all appropriate forms, declarations or bonds with
Governmental Authorities as may be required to change the record operator of any
Assets where Seller is the designated record operator, (2) makes application to
the BOEM/BSEE to qualify as operator with respect to that portion of the Assets
it will operate and (3) takes all actions necessary to qualify as an operator
under any applicable joint operating agreement (subject to the terms of that
operating agreement) and to provide appropriate evidence of financial
responsibility as required by the OPA. Buyer shall take any actions reasonably
required of it by the BOEM/BSEE or any other regulatory agencies to obtain all
requisite regulatory approvals, including but not limited to, the purchase and
posting of any and all bonds, supplemental bonds or other securities which may
be required of it pursuant to OPA and 30
C.F.R §§ 250.7, 256.58, 256.59, and 256.61 in excess of any existing lease,
pipeline or area-wide bond(s). Until the governmental approval with respect to
an assignment described in this Section
7.6 is obtained, however, the following shall occur:


(a) Seller shall continue to hold the operating rights and record title to the
applicable Assets as nominee for Buyer;


(b) Buyer’s indemnity under Section 13.3 shall include any and all claims,
expenses of any kind or character relating to the Assets accruing after the
Effective Time including but not limited to any bonding or regulatory costs
incurred by Seller;


(c) Seller shall act as Buyer’s nominee with respect to the Assets but shall be
authorized to act only upon and in accordance with Buyer’s specific written
instructions, and Seller shall have no authority, responsibility or discretion
to perform any tasks or functions with respect to the Assets other than those
which are purely administrative or ministerial in nature, unless otherwise
specifically requested and authorized by Buyer in writing; and
(d)    Buyer shall continue to maintain and provide at its cost the insurance
coverages as reviewed by Seller under Section 9.5 of this Agreement.

25

--------------------------------------------------------------------------------





If the BOEM/BSEE does not, within twelve months from the Closing Date, approve
all (i) the Assignments of Record Title of the Leases into Buyer and (ii) the
Assignments of Oil and Gas Lease Operating Rights, then:


(w) As to those assignments that the BOEM/BSEE has approved, the transaction
contemplated by this Agreement will proceed as to those Assets in accordance
with the terms and conditions of this Agreement, mutatis mutandis; and


(x) As to those assignments that the BOEM/BSEE has not approved due to a reason
other than the BOEM/BSEE’s delay in addressing otherwise valid filings by Buyer,
Seller, at its option, may either:


(i) continue to hold the operating rights, title to the Leases and the rights of
way as Buyer’s nominee, or,


(ii) upon 30 days’ notice to Buyer, rescind the purchase and sale of the Assets
that are the subject of such non-approvals and terminate this Agreement as to
those Assets, but only as to those Assets.


(y) The exercise by Seller of the option to rescind as specified in the
preceding clause (x)(ii), however, shall be predicated upon Seller’s reasonable
determination either that (i) Buyer has failed to comply with the requirements
of 30
C.F.R. § 256.64 and not taken any and all actions required by BOEM/BSEE to
obtain such approval, or (ii) there had been a material adverse effect on the
financial condition of Buyer after Closing.


(z) Upon such termination and rescission, this Agreement shall be null and void
as between Buyer and Seller with respect to the non-approved Assets, and (i)
Buyer shall return to Seller the assignments and any and all other documents,
materials and data previously delivered to Buyer with respect to such Assets;
and (ii) Seller shall return to Buyer the Purchase Price allocated to such
Assets in Schedule 3.8, without interest, less the proceeds of production net of
all expenses, capital expenditures, royalties, and costs of operations
(including plugging and abandonment expenses but excluding mortgage interest and
any burdens or encumbrances created by Buyer which shall be released prior to
this payment) attributable to the Leases and other rights from and after the
Effective Time. Seller shall not be liable to Buyer if BOEM/BSEE approvals are
not obtained, except as expressly provided in this Section 7.6.


7.7 Special Warranty of Title. If the Closing occurs, then effective as of the
Closing Date, Seller warrants Defensible Title to the Assets from and against
the lawful claims of third parties arising by, through or under Seller, but not
otherwise (such warranty, the “Special Warranty”). This Special Warranty shall,
to the fullest extent permitted by applicable Law, be the exclusive right and
remedy of Buyer with respect to title to the Assets. Except for the Special
Warranty, Buyer, on behalf of itself and its successors, assigns and insurers,
releases, remises and forever discharges Seller from any and all claims,
demands, damages, losses, costs,
liabilities, interest or causes of action whatsoever, in Law or in equity, known
or unknown, which Buyer

26

--------------------------------------------------------------------------------



might now or subsequently may have, based on, relating to or arising out of, any
failure to have Defensible Title or other deficiency in or encumbrance on title
to any Asset.


7.8    SEC Sec. 210.3-05.


(a) Seller shall, and shall cause their officers and employees, and shall use
reasonable efforts to cause their independent auditor and accountants
(collectively, “Seller’s Representatives”) to, reasonably cooperate with Buyer
in connection with the preparation and audit of any financial statements
relating to the Assets including Suppemental Oil and Natural Gas information
acquired pursuant to this Agreement to the extent required to be filed by Buyer
or its Affiliates with the Securities and Exchange Commission (the “SEC”)
pursuant to the Securities Act of 1933, as amended (the “Act”), and the rules
and regulations thereunder, or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations thereunder, or to be filed
with, or provided to, any other regulatory authority or pursuant to any other
Applicable Law.


(b) In connection with the preparation and audit of any financial statements as
contemplated in Section 7.8(a), Seller agrees to provide Buyer access to (i) any
and all books, Records, information and documents that are in Seller’s
possession as may be reasonably required in order for Buyer and its Affiliates
to prepare such financial statements in accordance with the requirements of
Regulation S-X under the Securities Act, and (ii) any documentation attributable
to the Assets required to complete any audit associated with such financial
statements


(c) Without limiting the generality of the foregoing, Seller shall, and shall
use reasonable efforts to cause Seller’s Representatives to, cooperate with the
independent auditor of Buyer and its Affiliates in connection with any audit of
any financial statements relating to the Assets that Buyer or any of its
Affiliates reasonably requires in connection with such audit, including without
limitation, to execute reasonable and customary representation letters that may
be required to be delivered in connection with such audit.


(d) Requests by Buyer for cooperation, access and documentation pursuant to
clauses (a) through (c) of this Section 7.8 shall be given with reasonable
specificity and with reasonable advance notice to Seller and Seller’s
Representatives so as not to unreasonably interfere with Seller’s or any of
Seller’s Representative’s conduct of business.


(e) For a period of three (3) years following the Closing Date, Seller shall
retain, or caused to be retained, all books, Records, information and documents
in its possession that may be necessary in connection with the preparation and
audit of financial statements with respect to the Assets.


(f) Buyer shall reimburse Seller and Seller’s Representatives for their
reasonable out-of-pocket costs, including fees of any independent auditor,
including
general and administrative expenses, incurred by Seller and Seller’s
Representatives in complying with the provisions of this Section 7.8. Seller
will seek to have the independent auditor for any audit required relating to the
Assets utilize the same hourly rate that Seller would expect for comparable
work.

27

--------------------------------------------------------------------------------





7.9 Marketing Transition. Seller shall perform the following marketing functions
with respect to the Assets from and after the Closing Date until the earlier of
(i) the last day of the calendar month in which falls the date that is ninety
(90) days after the Closing Date and (ii) the last day of the calendar month in
which falls the date that is five (5) days after the delivery of a notice from
Buyer to Seller requesting early termination of such services by Seller: (i)
pipeline nominations, (ii) marketing, and (iii) transportation of production.
Seller and its shareholders, directors, officers, affiliates, employees,
attorneys, contractors and agents shall have no liability for or in connection
with any and all claims, demands, suits, causes of action, losses, damages,
liabilities, fines, penalties and costs (including attorneys’ fees and costs of
litigation) whether known or unknown, asserted or unasserted (including, without
limitation, claims under applicable environmental laws) that are brought by or
owed to Buyer or any third party arising out of or resulting from the services
performed by Seller at the instruction of Buyer pursuant to this Section 7.9.
During the marketing transition, Seller shall promptly provide Buyer true and
correct records of all receipts, reports and such other documents as are
customarily maintained by it in connection with Seller’s performance of the
marketing services.


ARTICLE VIII
BUYER’S CONDITIONS TO CLOSING


The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date of each of the following conditions:


8.1 Representations. The representations and warranties of Seller set forth in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date (provided that any such representation and warranty already
qualified by materiality shall be true and correct), with the same force and
effect as though such representations and warranties had been made or given on
and as of the Closing Date.


8.2 Performance. Seller shall have performed or complied in all material
respects with all obligations, agreements and covenants contained in this
Agreement as to which performance or compliance by Seller is required prior to
or at the Closing Date.


8.3 No Legal Proceedings. No material suit, action or other proceeding shall be
pending before any Governmental Authority seeking to restrain, prohibit, enjoin
or declare illegal, or seeking substantial damages in connection with the
transactions contemplated by this Agreement.


8.4 Title Defects, Environmental Defects and Casualty Losses. The aggregate
amount to be deducted from the Purchase Price at Closing as determined by the
Parties for Title Defects, Environmental Defects and destruction of the Assets
by fire or other casualty or taking
of the Assets in condemnation or under right of eminent domain, shall not have
exceeded twenty percent (20%) percent of the Purchase Price.



28

--------------------------------------------------------------------------------



8.5 Assets and Medusa Spar assets. Seller shall have provided Buyer access to
the Assets and the assets of Medusa Spar for the purposes of investigations and
due diligence in accordance with Section 11.1 and in order for Buyer to confirm
the accuracy of the representation of Seller contained in Section 4.17.


ARTICLE IX
SELLER’S CONDITIONS TO CLOSING


The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions precedent:


9.1 Representations. The representations and warranties of Buyer set forth in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date (provided that any such representation and warranty already
qualified by materiality shall be true and correct), with the same force and
effect as though such representations and warranties had been made or given on
and as of the Closing Date.


9.2 Performance. Buyer shall have performed or complied in all material respects
with all obligations, agreements and covenants contained in this Agreement as to
which performance or compliance by Buyer is required prior to or at the Closing
Date.


9.3 No Legal Proceedings. No material suit, action or other proceeding shall be
pending before any Governmental Authority seeking to restrain, prohibit or
declare illegal or seeking substantial damages in connection with the
transactions contemplated by this Agreement.


9.4 Insurance. Buyer shall have furnished Seller with certificates of insurance
on forms reasonably acceptable to Seller which list Buyer’s insurance policies
relating to the Assets, including (i) insurance which complies with all
applicable workers’ compensation and occupational disease laws covering all of
Buyer’s employees performing any work or activities as to oil and gas leasehold
interests subject to this Agreement, (ii) insurance for all work performed
offshore, including insurance to cover claims under the United States
Longshoremen’s and Harbor Workers’ Act extended to include the Outer Continental
Shelf, (iii) commercial general liability insurance (including contractual
liability coverage) and pollution liability insurance, (iv) excess liability
insurance (including contractual liability coverage), (v) well control insurance
and (vi) such other insurance and proof of financial responsibility as is
required under the applicable provisions of OPA or BOEM/BSEE requirements.


9.5 Title Defects, Environmental Defects and Casualty Losses. The aggregate
amount to be deducted from the Purchase Price at Closing as determined by the
Parties for Title Defects, Environmental Defects and destruction of the Assets
by fire or other casualty or taking of the Assets in condemnation or under right
of eminent domain, shall not have exceeded twenty percent (20%) percent of the
Purchase Price.

29

--------------------------------------------------------------------------------



ARTICLE X CLOSING


10.1 Date of Closing. Subject to the conditions stated in this Agreement, the
sale by Seller and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur at 10:00 a.m., Central Time, on or before
November 30, 2013 (the “Scheduled Closing Date”), or such other date occurring
on or before the Outside Date as Buyer and Seller may agree upon in writing. The
date of the Closing shall be the “Closing Date.”


10.2 Place of Closing. The Closing shall be held at the offices of Haynes and
Boone, LLP, 1221 McKinney Street, Suite 2100, Houston, Texas 77010, or at such
other place as Seller and Buyer may agree to in writing.


10.3 Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:


(a) Seller and Buyer shall execute and deliver the Assignments, in sufficient
counterparts to facilitate recording in the applicable counties and parishes
adjacent to the Assets.


(b) Buyer and Seller shall execute and file all forms (and Buyer shall perform
all acts) required by the BOEM/BSEE (and other appropriate governmental
agencies) to be filed prior to the Closing Date, if any, to transfer ownership
and operatorship of the Assets, where applicable, from Seller to Buyer effective
as of the Effective Time.


(c) Buyer shall deliver to Seller, to the account designated in the Preliminary
Settlement Statement, by direct bank or wire transfer in same day funds, the
Adjusted Purchase Price, less the amount of the Deposit.


(d) Buyer shall deliver to Seller evidence acceptable to Seller that Buyer is
qualified to hold title to the Leases with the BOEM/BSEE and to operate (should
Buyer’s Affiliate become the operator of the Assets or a portion thereof) the
platforms, wells, pipelines and facilities associated therewith, including
copies of Buyer’s BOEM/BSEE qualification card and any powers of attorney of
those Persons executing documents at Closing on behalf of Buyer.


(e) Buyer shall deliver to Seller evidence satisfactory to Seller that Buyer (or
its nominated Affiliated operator, if one is designated by Buyer upon Closing)
will obtain all lease, pipeline and operating bonds necessary for it to become
operator of record by BOEM/BSEE with respect to the Leases and oil and gas
properties subject hereto.


(f) Buyer shall execute and deliver all documents required pursuant to Article
XIV of the LLC Agreement necessary to transfer the Membership Interests to
Buyer, including an Assignment of Membership Interests in the form of Exhibit G.
(g) Buyer shall deliver to Seller a certificate executed by the secretary or any
assistant secretary of Buyer, dated as of the Closing Date, (i) attaching, and
certifying on behalf of Buyer as correct and complete, copies of (A) the
resolutions of the board of directors (or body of similar

30

--------------------------------------------------------------------------------



power and authority) of Buyer or its general partner authorizing the execution,
delivery, and performance by Buyer of this Agreement and the transactions
contemplated hereby and (B) any required approval by the shareholders, unit
holders or partners of Buyer of this Agreement and the transactions contemplated
hereby and (ii) certifying the incumbency and true signatures of the officers
signing this Agreement and any of the Closing documents on behalf of the Buyer.


(h) Seller shall deliver to Buyer a certificate executed by the secretary or any
assistant secretary of Seller, dated as of the Closing Date, (i) attaching, and
certifying on behalf of Seller, complete and correct copies of (A) the
resolutions of the board of directors of Seller authorizing the execution,
delivery, and performance by Seller of this Agreement and the transactions
contemplated hereby and (B) any required approval by Seller’s shareholders of
this Agreement and the transactions contemplated hereby and (ii) certifying the
incumbency and true signatures of the officers signing this Agreement and any of
the Closing documents on behalf of the Seller.


(i) Seller shall deliver to Buyer on forms reasonably acceptable to Buyer
transfer orders or letters in lieu thereof directing all purchasers of
production to make payment to Buyer of proceeds attributable to production from
the Assets from and after the Effective Time, for delivery by Buyer to the
purchasers of production.


(j) Seller shall deliver an executed statement described in Treasury Regulation
§1.1445-2(b)(2) certifying that Seller is not a foreign person within the
meaning of the Code.


(k) Seller shall deliver to Buyer releases, in recordable form, of all
Encumbrances (other than Permitted Encumbrances) created by, through or under
Seller and affecting the Assets.


(l) Seller and Buyer shall execute and deliver any other agreements, instruments
and documents which are required by other terms of this Agreement to be executed
and/or delivered at the Closing.


10.4 Records. In addition to the obligations set forth under Section 10.3,
within 30 days following the Closing, Seller, at Buyer’s cost and expense, shall
deliver to Buyer possession of the Records.


ARTICLE XI ACCESS/DISCLAIMERS


11.1 Access. From and after the date hereof until the date that is five (5)
Business Days prior to the Scheduled Closing Date (or earlier termination of
this Agreement) (the “Examination Period”) but subject to applicable Laws and
obtaining any required consents of Third Parties, Seller shall (a) afford to
Buyer and its officers, employees, agents, accountants, attorneys, investment
bankers and other authorized representatives (“Buyer’s Representatives”)
full access, during normal business hours and upon reasonable notice, to all
Records and other documents in Seller’s or any their respective Affiliates’
possession relating primarily to the Assets and (b) cooperate with Buyer to
provide Buyer and Buyer Representatives reasonable access to the Assets and the
assets of Medusa Spar. All investigations and due diligence conducted by Buyer
or any Buyer’s

31

--------------------------------------------------------------------------------



Representative shall be conducted at Buyer’s sole cost, risk and expense and any
conclusions made from any examination done by Buyer or any Buyer’s
Representative shall result from Buyer’s own independent review and judgment.


11.2 Confidentiality. Buyer acknowledges that, pursuant to its right of access
to the Records or the Assets, Buyer will become privy to confidential and other
information of Seller and that such confidential information shall be held
confidential by Buyer and Buyer’s Representatives in accordance with the terms
of the Confidentiality Agreement. If the Closing should occur, the foregoing
confidentiality restriction on Buyer, including the Confidentiality Agreement,
shall terminate (except as to (i) such portion of the Assets that are not
conveyed to Buyer pursuant to the provisions of this Agreement; (ii) any assets
covered by the Confidentiality Agreement that are not conveyed to the Buyer
pursuant to this Agreement; (iii) the Excluded Assets; and (iv) confidential
information regarding the Business and other affairs of each of Seller and its
Affiliates).


11.3    Disclaimers.


(a) Except as and to the extent expressly set forth in Articles IV, V and XIII
in this Agreement and the special warranty in the assignments to be executed
pursuant hereto, (i) Seller makes no representations or warranties, express,
statutory or implied and (ii) Seller expressly disclaims all liability and
responsibility for any representation, warranty, statement or information made
or communicated (orally or in writing) to Buyer or any of its Affiliates or
Representatives (including, without limitation, any opinion, information,
projection or advice that may have been provided to Buyer by any officer,
director, employee, agent, consultant, representative or advisor of Seller or
any of its Affiliates). In particular, except as expressly set forth in Articles
IV, V and XIII the special warranty in the assignments to be executed pursuant
hereto, and without limiting the generality of the foregoing, Seller expressly
disclaims any representation or warranty, express, statutory or implied, as to
(i) title to any of the Assets, (ii) the contents, character or nature of any
descriptive memorandum or report of any petroleum engineering consultant or any
engineering, geological or seismic data or interpretation, relating to the
Assets, (iii) the quantity, quality or recoverability of Hydrocarbons in or from
the Assets, (iv) any estimates of the value of the Assets or future revenues
generated by the Assets, (v) the production of Hydrocarbons from the Assets or
whether production has been continuous or in paying quantities, (vi) the
maintenance, repair, condition, quality, suitability, design or marketability of
the Assets, (vii) the content of any information memorandum, reports, brochures,
charts or statements prepared by Seller or Third Parties with respect to the
Assets and (viii) any other materials or information that may have been made
available to Buyer or its Affiliates, or its or their Representatives in
connection with the transactions contemplated by this Agreement or any
discussion or presentation relating thereto. Except as expressly set forth in
Articles IV, V and XIII, Seller further disclaims any
representation or warranty, express, statutory or implied, of merchantability,
freedom from latent vices or defects, fitness for a particular purpose or
conformity to models or samples of materials of any assets, rights of a
purchaser under appropriate statutes to claim diminution of consideration or
return of the Purchase Price, it being expressly understood and agreed by the
parties hereto that Buyer shall be deemed to be obtaining the Assets in their
present status, condition and state of repair, “as is” and “where is” with

32

--------------------------------------------------------------------------------



all faults or defects (known or unknown, latent, discoverable or
undiscoverable), and that Buyer has made or caused to be made such inspections
as Buyer deems appropriate. Buyer acknowledges that this waiver has been
expressly called to its attention and includes, without limitation, a waiver of
warranty against rehibitory vices arising under Louisiana Civil Code Articles
2520 through 2548, inclusive.


(b) Seller and Buyer agree that, to the extent required by applicable Law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 11.3 are “conspicuous” disclaimers for the purpose of any
applicable Law.


ARTICLE XII
TITLE MATTERS; ENVIONMENTAL MATTERS; CASUALTIES; TRANSFER RESTRICTIONS


12.1    Title Matters.


(a) General Disclaimer of Title Warranties and Representations. Other than the
special warranty in the Assignments to be executed pursuant hereto, Seller makes
no warranty or representation, express, implied, statutory or otherwise, not
even as to a return of the Purchase Price, with respect to Seller’s title to any
of the Assets and Buyer hereby acknowledges and agrees that, Buyer’s sole remedy
after Closing for any defect of title shall be the special warranty in the
Assignments to be executed pursuant hereto.


(b) Title Defects. Following the execution date of this Agreement until 5:00
p.m. Central Time on the expiration date of the Examination Period:


(i) If Buyer discovers any Title Defect affecting any Asset, Buyer shall notify
Seller as promptly as possible, but no later than the expiration of the
Examination Period of such alleged Title Defect, except as otherwise expressly
set forth herein. To be effective, such notice must (A) be in writing, (B) be
received by Seller by 5:00 p.m. Central Time on the expiration date of the
Examination Period, (C) describe the Title Defect in sufficient, specific detail
(including any alleged variance in the Net Revenue Interest), (D) identify the
specific Asset or Assets affected by such Title Defect, and (E) include the
value of such Title Defect as determined by Buyer. Any matters that may
otherwise constitute Title Defects, but of which Seller has not been
specifically notified by Buyer in accordance with the foregoing, shall be deemed
to have been waived by Buyer for all purposes of this Article XII but not for
purposes of the special warranty of title provided for in the Assignments.
(ii) Upon the receipt of such effective notice from Buyer, Seller may (A)
attempt to cure such Title Defect at any time prior to the Closing or (B)
exclude the affected Asset from the sale and reduce the Purchase Price by the
Allocated Value of such affected Asset.


(iii) The value attributable to each Title Defect (the “Title Defect Value”)
that is asserted by Buyer in the Title Defect notices shall be determined based
upon the criteria set forth below:

33

--------------------------------------------------------------------------------





(A) If the Title Defect is a lien or encumbrance upon any Asset, the Title
Defect Value is the amount necessary to be paid to remove the lien or
encumbrance from the affected Asset.


(B) If the Title Defect asserted is that the Net Revenue Interest attributable
to any Asset is less than that stated in Exhibit B or the Working Interest
attributable to any Asset is greater than that stated in Exhibit B, then the
Title Defect Value shall take into account the relative change in the interest
from Exhibit B and the appropriate Allocated Value attributed to such Asset.


(C) If the Title Defect represents an obligation, encumbrance, burden or charge
upon the affected Asset (including any increase in Working Interest for which
there is not a proportionate increase in Net Revenue Interest) for which the
economic detriment to Buyer is unliquidated, the amount of the Title Defect
Value shall be determined by taking into account the Allocated Value of the
affected Asset, the portion of the Asset affected by the Title Defect, the legal
effect of the Title Defect, the potential economic effect of the Title Defect
over the life of the affected Asset, and the Title Defect Values placed upon the
Title Defect by Buyer and Seller.


(D) If a Title Defect is not in effect or does not adversely affect an Asset
throughout the entire productive life of such Asset, such fact shall be taken
into account in determining the Title Defect Value.


(E) The Title Defect Value of a Title Defect shall be determined without
duplication of any costs or losses included in another Title Defect Value
hereunder.


(F) Such other factors as are reasonably necessary to make a proper evaluation.


(G) Notwithstanding anything herein to the contrary, in no event shall a Title
Defect Value exceed the Allocated Value of the Asset affected thereby.


(c)    Remedies for Title Defects.
(i) With respect to each Title Defect that (A) Seller does not cure on or before
the Closing and (B) affects an Asset which Seller has elected to include in the
sale pursuant to Section 12.2(b)(ii), except as otherwise provided in this
Section 12.2(c), the Purchase Price shall be reduced by an amount equal to the
Title Defect Value agreed upon in writing by Buyer and Seller.


(ii) If any Title Defect is in the nature of an unobtained consent to assignment
or other restriction on assignability, the provisions of Section 12.5 shall
apply.


(iii) If on or before Closing the Parties have not agreed upon the validity of
any asserted Title Defect or have not agreed on the Title Defect Value
attributable

34

--------------------------------------------------------------------------------



thereto, any Party shall have the right to elect to have the validity of such
Title Defect and/or such Title Defect Value determined by an Independent Expert
pursuant to Section 12.3. If the validity of any asserted Title Defect, or the
Title Defect Value attributable thereto, is not determined before Closing, then
the affected Asset shall be excluded from the sale and the Purchase Price shall
be reduced by the Allocated Value of such affected Asset


(iv) Notwithstanding anything to the contrary in this Agreement, (A) if the
aggregate adjustment to the Purchase Price determined in accordance with this
Agreement for Title Defect Values does not exceed one percent (1%) of the
Purchase Price prior to any adjustments thereto, then no adjustment of the
Purchase Price shall be made therefor, and (B) if the aggregate adjustment to
the Purchase Price determined in accordance with this Agreement for Title
Defects does exceed one percent (1%) of the Purchase Price prior to any
adjustments thereto, then the Purchase Price shall only be adjusted by the
amount of such excess.


(v) If the total amount of the Title Defects, Environmental Defects and
destruction of the Assets by fire or other casualty or taking of the Assets in
condemnation or under right of eminent domain exceeds twenty percent (20%) of
the Purchase Price, either Seller or Buyer shall have the option to terminate
this Agreement.


(vi) In the event that the Title Defect gives rise to the exclusion of all or
part of any Asset from this Agreement as a result of that Title Defect, and
there has been a reduction in the Purchase Price, and the Title Defect is cured
by Seller after the Closing (provided Seller shall have no obligation to attempt
to cure Title Defects), and Seller delivers to Buyer pertinent information
reasonably necessary to document the curative action, within 120 days after the
Closing Date if not disputed, or immediately after the Independent Expert’s
determination under Section 12.3, then Seller shall have the option to put the
excluded Asset to Buyer, such put option shall be exercised by Seller delivering
written notice to Buyer of Seller’s election to put the excluded Asset to Buyer
within 120 days after the Closing Date, and, in exchange for an assignment in
the form of Exhibit C, effectuating the transfer of the excluded Asset, Buyer
shall pay to Seller an
amount equal to the amount deducted from the Purchase Price (or as agreed or
resolved in the event of a dispute), adjusted as provided in Section 3.3, with
respect to such Asset. Any dispute regarding matters arising under this Section
12.2(c)(vi) shall be resolved exclusively by arbitration using the procedures
specified in Section 12.3.



35

--------------------------------------------------------------------------------



12.2    Environmental Matters.


(a)    Environmental Review.


(i) Buyer shall have the right to conduct or cause a consultant (“Buyer’s
Environmental Consultant”) to conduct a standard Phase I environmental review of
the Assets and Seller’s Records (as set forth in Section
11.1) prior to the expiration of the Examination Period (“Buyer’s Environmental
Review”). The cost and expense of Buyer’s Environmental Review, if any, shall be
borne solely by Buyer. The scope of work comprising Buyer’s Environmental Review
shall be disclosed to Seller prior to commencement thereof and shall not include
any intrusive test or procedure (for example, digging, boring, or sampling of
soils). Buyer shall (and shall cause Buyer’s Environmental Consultant to): (A)
consult with Seller before conducting any work comprising Buyer’s Environmental
Review, (B) perform all such work in a safe and workmanlike manner and so as to
not unreasonably interfere with Seller’s operations, and (C) comply with all
applicable laws, rules, and regulations. Seller shall have the right to have a
representative or representatives accompany Buyer and Buyer’s Environmental
Consultant at all times during Buyer’s Environmental Review. The Parties shall
execute a “common undertaking” letter regarding the confidentiality for the
Environmental Review where appropriate. Buyer hereby agrees to release, defend,
indemnify and hold harmless Seller Indemnified Parties from and against all
Claims arising from, out of or in connection with, or otherwise relating to,
Buyer’s Environmental Review, or, any other access to the Assets by Buyer,
REGARDLESS OF THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE (BUT NOT ANY
SELLER INDEMNITIES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), STRICT LIABILITY,
REGULATORY LIABILITY, STATUTORY LIABILITY, BREACH OF CONTRACT, BREACH OF
WARRANTY OR OTHER FAULT OR RESPONSIBILITY OF A SELLER PARTY OR ANY OTHER PERSON
OR PARTY.


(ii) Unless otherwise required by applicable law, Buyer shall (and shall cause
Buyer’s Environmental Consultant to) treat confidentially any matters revealed
by Buyer’s Environmental Review and any reports or data generated from such
review (the “Environmental Information”), and Buyer shall not (and shall cause
Buyer’s Environmental Consultant to not) disclose any Environmental Information
to any Governmental Authority or other Third Party without the prior written
consent of Seller. Buyer may use the Environmental Information only in
connection with the transactions contemplated by this Agreement. If Buyer,
Buyer’s Environmental Consultant, or any Third Party to whom Buyer has
provided any Environmental Information become legally compelled to disclose any
of the Environmental Information, Buyer shall provide Seller with prompt notice
sufficiently prior to any such disclosure so as to allow Seller to file any
protective order, or seek any other remedy, as it deems appropriate under the
circumstances. If this Agreement is terminated prior to the Closing, Buyer shall
deliver the Environmental Information to Seller, which Environmental Information
shall become the sole property of Seller. Buyer shall provide copies of the
Environmental Information to Seller upon

36

--------------------------------------------------------------------------------



written request from Seller and with payment of any reasonable out of pocket
expenses of Buyer for such copies.


(b) Notice of Environmental Defects.


(i) If Buyer discovers any Environmental Defect affecting the Assets, Buyer
shall notify Seller prior to the expiration of the Examination Period of such
alleged Environmental Defect. To be effective, such notice must: (A) be in
writing; (B) be received by Seller prior to the expiration of the Examination
Period; (C) describe the Environmental Defect in sufficient, specific detail,
including, without limitation, (1) the written conclusion that an Environmental
Defect exists, which conclusion shall be reasonably substantiated by the factual
data gathered in Buyer’s Environmental Review, and (2) a separate specific
citation of the provisions of Environmental Laws alleged to be violated and the
related facts that substantiate such violation; (D) identify the specific Assets
affected by such Environmental Defect, including, without limitation, a site
plan showing the location of the Environmental Defect; (E) make recommendations
from Buyer’s Environmental Consultant to cure the Environmental Defect; and (F)
state Buyer’s estimate of the Environmental Defect Value, including the basis
for such estimate, for which Buyer would agree to adjust the Purchase Price in
order to accept such Environmental Defect if Seller elected Section 12.2(c)(i)
as the remedy therefor.


(ii) Any matters that may otherwise constitute Environmental Defects, but of
which Seller has not been specifically notified by Buyer in accordance with the
foregoing, together with any environmental matter that does not constitute an
Environmental Defect, shall be deemed to have been waived by Buyer for the
purposes of this Article XII. Upon the receipt of such effective notice from
Buyer, Seller may (A) attempt to cure such Environmental Defect at any time
prior to the Closing, or, with Buyer’s consent, post-Closing, in a manner that
is consistent with the applicable Environmental Laws or (B) exclude the affected
Asset from the sale and reduce the Purchase Price by the Allocated Value of such
affected Asset.


(c)    Remedies for Environmental Defects.


(i) With respect to each Environmental Defect described in a notice delivered in
accordance with Section 12.2(b)(i) that (A) Seller does not cure on or before
the Closing and (B) affects an Asset which Seller has not elected to exclude
from the sale pursuant to Section 12.2(b)(ii)(B), then the Purchase Price
shall be reduced by the Environmental Defect Value of such Environmental Defect
as agreed by the Parties, but in no event with respect to item (A) shall the
Purchase Price be reduced by more than the Allocated Value of the affected
Asset.


(ii) If Buyer and Seller have not agreed as to the (A) validity of any asserted
Environmental Defect, (B) the Environmental Defect Value therefor, or (C) the
adequacy of the cure, then on or before three (3) Business Days prior to the
Scheduled Closing Date either Party shall have the right to elect to have (1)
the validity of the asserted Environmental Defect, (2) the Environmental Defect
Value for such Environmental

37

--------------------------------------------------------------------------------



Defect, or (3) the adequacy of the cure, determined by an Independent Expert
pursuant to Section 12.3. If the validity of any such asserted Environmental
Defect or the amount of any such Environmental Defect Value is not determined by
the Closing, the Asset affected by such disputed Environmental Defect shall be
excluded from the Closing and the Purchase Price paid at Closing shall be
reduced by the Allocated Value of that Asset. Upon resolution of such dispute,
subject to this Section 12.2(c), Buyer shall pay Seller the Allocated Value of
the affected Asset less the determined Environmental Defect Value, and Seller
shall simultaneously convey the affected Asset to Buyer.


(iii) Notwithstanding anything to the contrary in this Agreement, (A) if the
aggregate adjustment to the Purchase Price determined in accordance with this
Agreement for Environmental Defect Values does not exceed one percent (1%) of
the Purchase Price prior to any adjustments thereto, then no adjustment of the
Purchase Price shall be made therefor, and (B) if the aggregate adjustment to
the Purchase Price determined in accordance with this Agreement for
Environmental Defect Values does exceed one percent (1%) of the Purchase Price
prior to any adjustments thereto, then the Purchase Price shall only be adjusted
by the amount of such excess.


(iv) If the total amount of the Environmental Defects, Title Defects and
destruction of the Assets by fire or other casualty or taking of the Assets in
condemnation or under right of eminent domain exceeds twenty percent (20%) of
the Purchase Price, either Seller or Buyer shall have the option to terminate
this Agreement.


12.3    Disputes Regarding Title Defects and Environmental Defects.


(a) Each Party shall have the right to submit disputes regarding Title Defects,
or Environmental Defect to an independent expert appointed in accordance with
this Section 12.3 (each, an “Independent Expert”), who shall serve as sole
arbitrator. The Independent Expert shall be appointed by mutual agreement of the
Parties from among candidates with experience and expertise in the area that is
the subject of such dispute, and failing such agreement, such Independent Expert
for such dispute shall be selected by the Chief Judge of the United States
District Court for the Southern District of Texas.
(b) Disputes to be resolved by an Independent Expert shall be resolved in
accordance with mutually agreed procedures and rules and failing such agreement,
in accordance with the rules and procedures of the Texas Arbitration Act and the
Rules of the American Arbitration Association to the extent such Rules do not
conflict with such Texas Arbitration Act or the provisions of this Agreement.
The Independent Expert shall be instructed by the Parties to resolve such
Dispute as soon as reasonably practicable in light of the circumstances. The
decision and award of the Independent Expert shall be binding upon the Parties
as an award under the Federal Arbitration Act and final and nonappealable to the
maximum extent permitted by law, and judgment thereon may be entered in a court
of competent jurisdiction and enforced by any Party as a final judgment of such
court.


(c)    The charges and expenses of the arbitrator shall be shared equally by
Seller and Buyer.



38

--------------------------------------------------------------------------------



(d)    Any arbitration hearing held pursuant to Section 12.3 shall be held in
Houston, Texas.


12.4    Casualty or Condemnation Loss.


(a) Notwithstanding anything herein to the contrary, from and after the
Effective Time, subject to the Closing, Buyer shall assume all risk of loss with
respect to production of Hydrocarbons through normal depletion (including
watering out of any well, collapsed casing or sand infiltration of any well) and
the depreciation of Personal Property due to ordinary wear and tear, in each
case, with respect to the Assets.


(b) If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the aggregate amount of any
such loss or taking, along with the total amount of Environmental Defects and
Title Defects exceed twenty percent (20%) of the Purchase Price, either party
shall have the right to terminate this Agreement and Buyer shall promptly
receive back the Deposit. If the aggregate amount of any such loss or taking
along with the total amount of Environmental Defects and Title Defects is twenty
percent (20%) or less of the Purchase Price, Buyer shall be required to close.
If the loss as a result of such individual casualty or taking exceeds two
percent (2%) of the Purchase Price and the parties proceed to Closing, Seller
shall elect by written notice to Buyer prior to Closing either (i) to cause the
Assets affected by such casualty or taking to be repaired or restored to at
least its condition prior to such casualty or taking, at Seller’s sole cost, as
promptly as reasonably practicable (which work may extend after the Closing
Date) or (ii) to indemnify Buyer through a document reasonably acceptable to
Seller and Buyer against any costs or expenses that Buyer reasonably incurs to
repair the Assets subject to such casualty or taking, or (iii) Seller, at
Closing, shall pay to Buyer all sums paid or payable to Seller by Third Parties
by reason of such casualty or taking insofar as with respect to the Assets and
shall assign, transfer and set over to Buyer or subrogate Buyer to all of
Seller’s right, title and interest (if any) in insurance claims, unpaid awards
and other rights against Third Parties (excluding any Liabilities, other than
insurance claims, of or against any Seller Indemnified Parties) arising out of
such casualty or taking insofar as with respect to the Assets; provided,
however, that in the case of (iii), Seller shall reserve and retain (and Buyer
shall assign to Seller) all rights, title, interests and claims against Third
Parties for the recovery of Seller’s costs and expenses incurred prior to the
Closing Date in pursuing or asserting any such insurance claims or other rights
against Third Parties or in defending or asserting rights in such condemnation
or eminent domain action with respect to the Assets. In the case of (i) - (ii),
Seller shall retain all rights to insurance, condemnation awards and other
claims against Third Parties with respect to the casualty or taking except to
the extent the parties otherwise agree in writing.


(c) If any action for condemnation or taking under right of eminent domain is
pending or threatened with respect to any Asset or portion thereof after the
date of this Agreement, but no taking of such Asset or portion thereof occurs
prior to the Closing Date, Buyer shall nevertheless be required to close and
Seller, at Closing, shall assign, transfer and set over to Buyer or subrogate
Buyer to all of Seller’s right, title and interest (if any) in such condemnation
or eminent domain action, including any future awards therein, insofar as they
are attributable

39

--------------------------------------------------------------------------------



to the Assets threatened to be taken, except that Seller shall reserve and
retain (and Buyer shall assign to Seller) all rights, titles, interests and
claims against Third Parties for the recovery of Seller’s costs and expenses
incurred prior to the Closing in defending or asserting rights in such action
with respect to the Assets.


12.5    Preferential Purchase Rights and Consents to Assign.


(a) The provisions of this Section 12.5 shall apply to preferential rights to
purchase set forth on Schedule 4.9 that are validly exercisable as a result of
the sale of the Properties contemplated hereby and that enable a Third Party to
purchase a Property or any part thereof, as a result of such sale of such
Properties (or portion thereof) to Buyer (such rights hereafter referred to as
“Preference Rights”). Buyer is purchasing the Properties subject to all
Preference Rights.


(b) Seller shall send notices of the transactions contemplated hereby to holders
of validly exercisable Preference Rights (“Preference Notices”). The Preference
Notices shall be in a form reasonably satisfactory to Buyer, and shall include
the Allocated Value of the Property or portion thereof affected by each
Preference Right. After receiving a response to a Preference Notice, Seller
shall promptly provide a copy of the response to Buyer at the address set forth
in this Agreement.


(c) In the event, and only in such event, the holder of a Preference Right
elects to validly and properly exercise such Preference Right and to purchase
the Property subject thereto upon the Closing, Seller shall convey on
substantially the same terms and conditions set forth in the applicable
assignment attached to this Agreement (subject to such modifications as deemed
reasonably necessary by Buyer to reflect the relevant Preference Right
transaction, the price and the additional terms as contemplated by this
Agreement) the Property or portion of the Property subject to the Preference
Right to the holder of such Preference Right at the Closing; provided, however,
that Seller shall have no obligation to convey any Property to a Preference
Right holder unless and until the
Closing occurs and provided further that Seller shall: (i) convey to Buyer at
Closing all Property subject to Preference Rights for which the time for
election to exercise such Preference Right has expired and the Preference Right
has not been validly and properly asserted (and the Purchase Price to be paid at
Closing by Buyer shall be reduced by the Allocated Value of all Properties
regarding which a Preference Right has been validly and properly exercised and
all Delayed Closing Properties and no other adjustments related to such
Properties and Delayed Closing Properties shall be made to the Purchase Price
under this Agreement); and (ii) retain all other Property subject to a
Preference Right (“Delayed Closing Properties”), subject to Seller’s obligation
to convey such Delayed Closing Properties to Buyer at a delayed Closing date
(the “Delayed Closing”), and Buyer shall take all such Delayed Closing
Properties (other than Delayed Closing Properties for which the Preference Right
has been validly and properly asserted). Notwithstanding the foregoing, all
Delayed Closing Properties (other than Delayed Closing Properties for which the
Preference Right has been validly and properly asserted) will be conveyed to
Buyer at the Delayed Closing, which shall occur within fifteen (15) days after
the time that the election to exercise such Preference Rights on all Delayed
Closing Properties has expired; provided, however, that if the Delayed Closing
has not occurred within one hundred

40

--------------------------------------------------------------------------------



twenty (120) days after the Closing Date, Buyer shall not be obligated to take
assignment of the Delayed Closing Properties. The date of the Delayed Closing
shall become the new Closing Date with respect to such Delayed Closing
Properties). Prior to the Delayed Closing Seller shall prepare a Preliminary
Settlement Statement in accordance with Section 3.5. The Delayed Closing shall
occur, to the extent applicable, in accordance with Section 10.3 and, at the
Delayed Closing, Buyer shall pay Seller an amount equal to the amount by which
the Purchase Price was reduced on account of the holding back of such retained
Delayed Closing Properties (as adjusted pursuant to Sections 3.3 and 3.4 through
the new Closing Date therefor). The final purchase price adjustments for the
Delayed Closing Properties shall be made at the same time as the final purchase
price adjustments for all other Assets and pursuant to Section 3.6.


(d) Buyer acknowledges that Seller desires to sell all of the Assets and would
not have entered into this Agreement but for Buyer’s agreement to purchase all
of the Assets as herein provided. Accordingly, it is expressly understood and
agreed that Seller does not desire to sell any Asset that is subject to a
Preference Right (collectively the “Preference Right Assets”) unless the sale of
all of the Assets is consummated on the Closing Date in accordance with the
terms of this Agreement. In furtherance of the foregoing, Seller’s obligation
hereunder to sell the Preference Right Assets to Buyer is expressly conditioned
upon the consummation on the Closing Date of the sale of all of the Assets in
accordance with the terms of this Agreement, either by conveyance to Buyer or
conveyance pursuant to an applicable Preference Right; provided that, nothing
herein is intended or shall operate to extend or apply any Preference Right to
any portion of the Assets which is not otherwise burdened thereby. Time is of
the essence with respect to the parties’ agreement to consummate the sale of the
Assets on the Closing Date.


(e) Seller shall send to each holder of a right to consent to assignment
pertaining to the Assets and the transactions contemplated hereby a notice
seeking such
party’s consent to the transaction contemplated hereby. If Seller fails to
obtain a consent prior to the Closing and the failure to obtain such consent
would cause the assignment of such Asset to Buyer to be void, then Seller shall
continue to hold the operating rights or other legal title to such Asset as
nominee for Buyer; provided, however, that Buyer shall have no obligation to
acquire Seller’s interest in Medusa Spar or the Assets associated with
Mississippi Canyon Blocks 538 and 582 until the consents to assignment for the
contracts listed under the heading “Medusa” in Schedule 4.4 have been obtained.
Seller shall not be obligated to incur any expenses, obligations or other
liabilities, or be responsible for any Claims, in Seller’s capacity as nominee
and Buyer shall indemnify, defend and hold harmless Seller in relation to such
Assets. Seller and Buyer, as between themselves, shall treat and deal with such
Assets as if full legal and equitable title to such Assets had passed from
Seller to Buyer at Closing. If Seller fails to obtain a consent prior to Closing
and such consent does not relate to a material Asset or the failure to obtain
such consent would not cause the assignment of such Asset to Buyer to be void,
then Buyer shall have no rights or remedies against Seller with respect thereto.



41

--------------------------------------------------------------------------------



ARTICLE XIII
ASSUMPTION; INDEMNIFICATION; SURVIVAL


13.1 Assumption of Obligations by Buyer. Effective as of the Closing, but
subject to Section 13.2, Buyer assumes and hereby agrees to fulfill, perform,
pay and discharge (or cause to be fulfilled, performed, paid or discharged) all
obligations and Liabilities, known or unknown, with respect to the Assets,
regardless of whether such obligations or Liabilities arose prior to, on or
after the Effective Time, including but not limited to the P&A Obligations,
environmental conditions and all other obligations and Liabilities relating in
any manner to the conduct of the Business or the use, ownership or operation of
the Assets, including but not limited to obligations to (a) furnish makeup gas
and/or settle Imbalances according to the terms of applicable gas sales,
processing, gathering or transportation Contracts, (b) pay Working Interests,
royalties, overriding royalties and other interest, owners revenues or proceeds
attributable to sales of Hydrocarbons relating to the Properties, (c) properly
plug and abandon any and all Wells, including inactive Wells or temporarily
abandoned Wells, drilled on the Properties or otherwise pursuant to the Assets,
(d) replug any Well, Wellbore or previously plugged Well on the Properties to
the extent required or necessary, (e) dismantle or decommission and remove any
Personal Property and other property of whatever kind related to or associated
with operations and activities conducted by whomever on the Properties or
otherwise pursuant to the Assets, (f) clean up, restore and/or remediate the
premises covered by or related to the Assets in accordance with applicable
agreements and Laws and (g) perform all obligations applicable to or imposed on
the lessee or owner under the Leases and the Applicable Contracts, or as
required by Laws (all of said obligations and Liabilities referenced in this
Section 13.1, subject to the exclusions below, are herein referred to as the
“Assumed Obligations”).


13.2 Indemnities of Seller. Effective as of the Closing, subject to the
limitations in this Article XIII, Seller shall be responsible for, and hereby
agrees to defend, indemnify, hold harmless and forever release Buyer and its
Affiliates and all of its and their respective stockholders, partners, members,
directors, officers, managers, employees, agents and representatives
(collectively, “Buyer Indemnified Parties”) from and against any and all
Liabilities, arising from, based upon, related to or associated with:
(a)    the Excluded Assets;


(b)    any breach of any representation or warranty made by Seller contained in
Article IV or V;


(c)    any breach of Seller’s covenants or agreements contained in Section 12.3;


(d) the proper payment by Seller of any lessor’s royalties attributable to the
Assets before the Effective Time, including lessor's royalties attributable to
imbalance volumes relating to the royalty in kind program;


(e)    Taxes attributable to the ownership or operation of the Assets before the
Effective Time;


(f) civil penalties, fines and assessments by Governmental Authorities
attributable to Seller’s ownership or operation of the Assets before the
Effective Time, to the extent and only

42

--------------------------------------------------------------------------------



to the extent Seller shall have received from such Governmental Authority
written notice relating to such matters on or before two (2) years from the
anniversary of the Closing Date


(g) all expenses (including all bills for labor, materials and supplies used or
furnished for use in connection with the operation of the Assets) and any
overhead charges allowable under the applicable accounting procedures
promulgated by the Council of Petroleum Accountant Societies (“COPAS”), and
capital expenditures incurred in connection with the operation of the Assets
that are, in accordance with generally accepted accounting principles and COPAS,
attributable to the period of time before the Effective Time, relating to the
ownership or operation of the Assets, to the extent a request, demand or claim
for payment of same is received by Seller on or before the three (3) year
anniversary of the Closing Date


(h) adjustments owed by Seller with respect to an audit under an Applicable
Contract that was requested of Seller by a Third Party on or before the two (2)
year anniversary of the Closing Date arising under an Applicable Contract for a
period prior to the Effective Time;


(i) the litigation described in Schedule 4.5, or litigation involving claims of
personal injury or death that arise from Seller's ownership or operation of the
Assets before the Effective Time, to the extent and only to the extent that such
litigation is filed on or before two (2) years from the anniversary of the
Closing Date; and


(j)    P&A Obligations associated with the MC 772 #001 well (API 60-817-
40823-00), (API 60-817-40823-01).








13.3 Indemnities of Buyer. Effective as of the Closing, subject to Section 13.2,
Buyer and each of its successors and assigns shall jointly and severally assume,
be responsible for, and hereby agree to defend, indemnify, hold harmless and
forever release Seller and its
Affiliates and all of their respective stockholders, partners, members,
directors, officers, managers, employees, agents and representatives
(collectively, “Seller Indemnified Parties”) from and against any and all
liabilities arising from, based upon, related to or associated with:


(a)    the Assumed Obligations;


(b)    ownership or operation of the Assets after the Effective Time, including,
without limitation, the claims and expenses in Section 7.6(b);


(c)    Environmental Defects related or attributable to the Assets;


(d)    any breach of any representation or warranty made by Buyer contained in
Article VI; and


(e)    any breach of Buyer’s covenants or agreements.



43

--------------------------------------------------------------------------------



13.4 Express Negligence. The indemnification, release and Assumed Obligations
provided for in this Agreement shall be applicable whether or not the
liabilities, losses, costs, expenses and damages in question arose or resulted
solely or in part from the gross, sole, active, passive, concurrent or
comparative negligence, strict liability or other fault or violation of law of
or by any Indemnified Party. Buyer and Seller acknowledge that this statement
complies with the express negligence rule and is conspicuous.


13.5    Indemnification Procedures. All claims for indemnification under
Sections
13.2 and 13.3 shall be asserted and resolved as follows:


(a) Notwithstanding anything to the contrary in this Agreement, the Buyer
Indemnified Parties shall not be entitled to indemnification under, and shall
not assert any claim for indemnification pursuant to, Section 13.2 until the
aggregate amount of such claims exceeds 1% of the Purchase Price (the
“Indemnification Threshold”), and then only to the extent the claim exceeds the
Indemnification Threshold. In no event will Buyer be entitled to indemnification
under Section 13.2 once the aggregate of all claims made under such Section
equals 15% of the Purchase Price (the “Indemnification Cap”); provided that
Section 13.6, the Indemnification Threshold and/or the Indemnification Cap shall
not apply with respect to any claim for indemnification asserted under Sections
13.2(a), or (d) through (j).


(b) For purposes of this Article XIII, the term “Indemnifying Party” when used
in connection with particular Liabilities shall mean the party or parties having
an obligation to indemnify another party or parties with respect to such
Liabilities pursuant to this Article XIII, and the term “Indemnified Party” when
used in connection with particular Liabilities shall mean the party or parties
having the right to be indemnified with respect to such Liabilities by another
party or parties pursuant to this Article XIII.


(c)    To make claim for indemnification under Sections 13.2 or 13.3, an
Indemnified Party shall notify the Indemnifying Party of its claim under this
Section
13.5, including the specific details of and specific basis under this Agreement
for its
claim (the “Claim Notice”). In the event that the claim for indemnification is
based upon a claim by a Third Party against the Indemnified Party (a “Claim”),
the Indemnified Party shall provide its Claim Notice promptly after the
Indemnified Party has actual knowledge of the Claim and shall enclose a copy of
all papers (if any) served with respect to the Claim; provided that the failure
of any Indemnified Party to give notice of a Claim as provided in this Section
13.5 shall not relieve the Indemnifying Party of its obligations under Sections
13.2 or 13.3 (as applicable) except to the extent such failure results in
insufficient time being available to permit the Indemnifying Party to
effectively defend against the Claim or otherwise materially prejudices the
Indemnifying Party’s ability to defend against the claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.


(d) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
notify the Indemnified Party

44

--------------------------------------------------------------------------------



whether it admits or denies its liability to defend the Indemnified Party
against such Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such 30-day period, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party.


(e) If the Indemnifying Party admits its liability, it shall have the right and
obligation to diligently defend, at its sole cost and expense, the Claim. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate in contesting any Claim which
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Claim controlled by the
Indemnifying Party pursuant to this Section 13.5(e). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Claim
or consent to the entry of any judgment with respect thereto which does not
include an unconditional written release of the Indemnified Party from all
liability in respect of such Claim or (ii) settle any Claim or consent to the
entry of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity).


(f) If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Claim, then the
Indemnified Party shall have the right to defend against the Claim at the sole
cost and expense of the Indemnifying Party, with counsel of the Indemnified
Party’s choosing, subject to the right of the Indemnifying Party to admit its
liability and assume the defense of the Claim at any time prior to settlement or
final determination thereof. If the Indemnifying Party has not yet admitted its
liability for a Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten days following receipt of such notice to (i) admit in
writing its liability for
the Claim and (ii) if liability is so admitted, reject, in its reasonable
judgment, the proposed settlement.


(g) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
(i) cure the Liabilities complained of, (ii) admit its liability for such
Liability or (iii) dispute the claim for such Liabilities. If the Indemnifying
Party does not notify the Indemnified Party within such 30-day period that it
has cured the Liabilities or that it disputes the claim for such Liabilities,
the amount of such Liabilities shall conclusively be deemed a liability of the
Indemnifying Party hereunder.



45

--------------------------------------------------------------------------------



13.6    Survival.


(a) Each representation, warranty, covenant and agreement made herein shall
terminate and cease to be of further force and effect as of the Closing or such
later date after Closing as is expressly stipulated in this Section for the
survival thereof; except as to claims for indemnification permitted by this
Article XIII as to which a bona fide Claim Notice with respect to such Claim has
been delivered to the applicable Indemnifying Party on or prior to such date. If
any Asset becomes a retained Asset and the Closing with respect thereto is
delayed pursuant to Section 12.3, the parties’ respective representations,
warranties, covenants and agreements provided for in this Agreement with respect
to such retained Asset shall survive under this Section 13.6 in relation to such
delayed Closing rather than the initial Closing under this Agreement. In
addition, the definitions set forth in the Definitions section at the beginning
of this Agreement or in any other provision of this Agreement which are used in
the representations, warranties, covenants and agreements which survive the
Closing pursuant to this Section shall survive the Closing to the extent
necessary to give operative effect to such surviving representations,
warranties, covenants and agreements. It is expressly agreed that:


(i)    Sections 4.1, 4.2, 4.3, 4.10, 4.13, 4.14, 5.1, 5.2, 7.2, 7.3, 7.4, 7.6,
12.3, 13.1, 13.2(d), 13.2(e) and Article VI shall survive indefinitely.


(ii)    The covenants and agreements of Buyer in Section 7.5 shall survive the
Closing for a period of seven years.


(iii)    Section 4.16 shall survive until the second anniversary of the
Closing Date.






Date.
(iv)    Section 4.4 shall survive until the first anniversary of the Closing


(v)    Sections 4.6, 4.7, 4.8, 4.11, and 4.15 shall survive the Closing for a
period of six months.


(vi)    Sections 4.9 and 4.12 shall terminate on the Closing Date.
(vii) All covenants and obligations of Buyer not identified in the preceding
clauses (i) - (vi) shall survive until the first anniversary of the Closing
Date.


(viii) The indemnities in Article XIII shall terminate as of the termination
date of each respective covenant or agreement that is subject to
indemnification, except in each case as to matters for which a specific written
claim for indemnity has been delivered to the Indemnifying Party on or before
such termination date.



46

--------------------------------------------------------------------------------



13.7 Non-Compensatory Damages. None of the Buyer Indemnified Parties nor Seller
Indemnified Parties shall be entitled to recover from Seller or Buyer, or their
respective Affiliates, any indirect, consequential, punitive or exemplary
damages or damages for lost profits of any kind arising under or in connection
with this Agreement or the transactions contemplated hereby, except to the
extent any such party suffers such damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending of such
damages) to a Third Party, which damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, Buyer, on behalf of each of the Buyer
Indemnified Parties, and Seller, on behalf of each of Seller Indemnified
Parties, waive any right to recover punitive, special, exemplary and
consequential damages, including damages for lost profits, arising in connection
with or with respect to this Agreement or the transactions contemplated hereby.


13.8 Disclaimer of Application of Anti-Indemnity Statutes. The parties
acknowledge and agree that the provisions of any anti-indemnity statute relating
to oilfield services and associated activities shall not be applicable to this
Agreement and/or the transactions contemplated hereby.


ARTICLE XIV TERMINATION, DEFAULT AND REMEDIES


14.1 Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time at or prior to Closing:


(a) by Seller, at Seller’s option, if any of the conditions set forth in Article
IX have not been satisfied on or before the Scheduled Closing Date, or such
other date agreed by Buyer and Seller in accordance with Section 10.1;


(b) by Buyer, at Buyer’s option, if any of the conditions set forth in Article
VIII have not been satisfied on or before the Scheduled Closing Date, or such
other date agreed by Buyer and Seller in accordance with Section 10.1; or


(c)    by Seller or Buyer if the Closing shall not have occurred on or before
December 31, 2013 (the “Outside Date”);
provided, however, that no party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (c) above if such party or its
Affiliates are at such time in material breach of any provision of this
Agreement.



47

--------------------------------------------------------------------------------



14.2 Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to any provision of
Section 14.1 hereof, then, except as provided in Section 3.2 and except for the
provisions of Sections 1.1, 11.2, 11.3, 13.7 and this Section 14.2 and Article
XV (other than Sections 15.2(b), 15.7, 15.8, and 15.9), and any other provision
hereof which, by its very nature, must survive such termination so as to carry
out the stated intent of Buyer and Seller, this Agreement shall forthwith become
of no further force or effort and the parties shall have no liability or
obligation hereunder and Seller shall immediately return the Deposit to Buyer,
except and to the extent such termination results from the material breach by a
party of this Agreement. Upon a material breach of this Agreement by Seller that
is not cured by the Closing Date, Buyer, at its sole option and as its sole
remedy, may (i) enforce specific performance, or (ii) terminate this Agreement
and Seller shall return the Deposit. Upon a material breach of this Agreement by
Buyer that is not cured by the Closing Date, Seller, at its sole option and as
its sole remedy, may (i) enforce specific performance, or (ii) terminate this
Agreement and retain the Deposit.






ARTICLE XV MISCELLANEOUS


15.1 Exhibits and Schedules. All of the Exhibits and Schedules referred to in
this Agreement are hereby incorporated into this Agreement by reference and
constitute a part of this Agreement. Each party to this Agreement and its
counsel has received a complete set of Exhibits and Schedules prior to and as of
the execution of this Agreement. Seller has or may have set forth information on
a Schedule in a section thereof that corresponds to the section of this
Agreement to which it relates. A matter set forth in one section of a Schedule
need not be set forth in any other Schedule so long as its relevance to such
other section of the Schedule or section of the Agreement is reasonably apparent
on the face of the information disclosed therein to the Person to which such
disclosure is being made. The parties acknowledge and agree that (a) the
Schedules to this Agreement may include certain items and information solely for
informational purposes for the convenience of Buyer and (b) the disclosure by
Seller of any matter in the Schedules shall not be deemed to constitute an
acknowledgement by Seller that the matter is required to be disclosed by the
terms of this Agreement or that the matter is material.


15.2    Expenses and Taxes.


(a) Except as otherwise specifically provided, all fees, costs and expenses
incurred by Buyer or Seller in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the party incurring
the same, including, without limitation, legal and accounting fees, costs and
expenses.


(b) All required documentary, filing and recording fees and expenses, including
filing fees, in connection with the filing and recording of the assignments,
conveyances or other instruments required to convey title to the Assets to Buyer
shall be
borne by Buyer. Seller shall assume responsibility for, and shall bear and pay,
all federal income taxes, state income taxes and other similar taxes (including
any applicable interest or penalties) incurred or imposed with respect to the
transactions described in this Agreement. Buyer shall assume responsibility for,
and shall bear and pay, all sales, use, excise, real property

48

--------------------------------------------------------------------------------



transfer, gross receipts, goods and services, registration, capital,
documentary, stamp or other transfer taxes (including any applicable interest,
or penalties or additional amounts which may be imposed with respect thereto)
incurred by or imposed upon Seller with respect to the transactions described in
this Agreement. Seller shall assume responsibility for, and shall bear and pay,
all ad valorem, property, severance, production, and similar taxes and
assessments based upon or measured by the ownership of the Assets, the
production of Hydrocarbons or the receipt of proceeds therefrom, but exclusive
of income taxes (including any applicable penalties and interest) and assessed
against the Assets by any taxing authority for any period prior to the Effective
Time, and Buyer shall be responsible for, and shall bear and pay, all such taxes
and assessments assessed against the Assets by any taxing authority for any
period that begins on or after the Effective Time. For purposes of this
Agreement, the foregoing proration of ad valorem and property taxes shall be
accomplished at the Closing based on the ratio of the number of days in the year
prior to (for Seller) and on and after (for Buyer) the Effective Time to the
total number of days in the year as applied to the amount of ad valorem and
property taxes for the most recent year for which the amount of such taxes can
be finally determined at the Closing.


15.3 Assignment. This Agreement may not be assigned by Buyer without prior
written consent of Seller. No assignment of any rights hereunder by Buyer shall
relieve Buyer of any obligations and responsibilities hereunder.


15.4 Preparation of Agreement. Both Seller and Buyer and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.


15.5 Publicity. Seller and Buyer agree not to issue any public statement or
press release concerning this Agreement or the transactions contemplated by it
(including price or other terms) without the prior written consent of the other
party which consent shall not be unreasonably withheld, except for public
statements that are required by applicable Law, regulations or on advice of
counsel to be made, in which case the party required to make such statement
shall provide reasonable prior notice to and consult with the other party
regarding the timing and content of the statement before issuing the statement.
After the filing of an initial press release in connection with the Closing,
Seller or Buyer may thereafter make public statements or press releases
concerning this Agreement, or the transactions contemplated by it, that are
required by Applicable Law, regulations or on advice of counsel or that are
customarily made by Seller or Buyer in public filings with the SEC, in earnings
releases, conference calls related thereto or at investor or analysts’
conferences.


15.6 Notices. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally, or sent by
nationally recognized overnight courier, or mailed by U.S. Express Mail or by
certified or registered United States Mail with all postage fully prepaid, or
sent by facsimile or email transmission (provided any such
facsimile or email transmission is confirmed by written confirmation), addressed
to the appropriate party at the address for such party shown below or at such
other address as such party shall have theretofore designated by written notice
delivered to the party giving such notice:



49

--------------------------------------------------------------------------------



If to Seller:    Callon Petroleum Operating Company
200 N. Canal Street
P.O. Box 1287
Natchez, MS 39121
Attn: Dee Newman, Land Manager
Email: dnewman@callon.com
Fax: 601-446-1362






If to Buyer:    W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, Texas 77046
Attention: Steven M. Freeman
Telephone:(713) 624-7308
Fax: (713) 624-7378
Email: sfreeman@wtoffshore.com






Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. The parties hereto may
change the address, telephone numbers and facsimile numbers to which such
communications are to be addressed by giving written notice to the other parties
in the manner provided in this Section 15.6.


15.7 Removal of Name. As promptly as practicable, but in any case within 30 days
after the Closing Date, Buyer shall eliminate the names “Callon Petroleum
Operating Company” and any variants thereof from the Assets acquired pursuant to
this Agreement and, except with respect to such grace period for eliminating
existing usage, shall have no right to use any logos, trademarks or trade names
belonging to Seller or any of its Affiliates.


15.8 Further Cooperation. Without causing any representation or warranty to
survive the Closing, Buyer and Seller shall execute and deliver, or shall cause
to be executed and delivered from time to time, such further instruments of
conveyance and transfer, and shall take such other actions as any party may
reasonably request, to convey and deliver the Assets to Buyer, to perfect
Buyer’s title thereto, and to accomplish the orderly transfer of the Assets to
Buyer in the manner contemplated by this Agreement, whether before or after the
Closing. If any party hereto receives monies belonging to the other, such amount
shall immediately be paid over to the proper party. If an invoice or other
evidence of an obligation is received by a party, which is partially an
obligation of both Seller and Buyer, then the parties shall consult with each
other and each shall promptly pay its portion of such obligation to the obligee.

50

--------------------------------------------------------------------------------



15.9 Filings, Notices and Certain Governmental Approvals. Promptly after Closing
Buyer shall (a) record the Assignments of the Assets and all federal assignments
executed at the Closing in all applicable real property records and/or, if
applicable, all state or federal agencies, (b) send notices to vendors supplying
goods and services for the Assets of the assignment of the Properties to Buyer
and, if applicable, the designation of Buyer as the operator thereof, (c)
actively pursue the unconditional approval of all applicable Governmental
Authorities of the Assignments of the Assets to Buyer and the designation of
Buyer (if applicable), as the operator thereof and (d) actively pursue all other
consents and approvals that may be required in connection with the assignment of
the Assets to Buyer and the assumption of the liabilities assumed by Buyer
hereunder, that shall not have been obtained prior to Closing. Buyer obligates
itself to take any and all action required by any Governmental Authority in
order to obtain such unconditional approval, including but not limited to, the
posting of any and all bonds or other security that may be required in excess of
any applicable or existing lease, pipeline or area-wide bond.


15.10 Entire Agreement; Conflicts. This Agreement, the Exhibits hereto and the
Confidentiality Agreement collectively constitute the entire agreement among
Seller and Buyer pertaining to the subject matter hereof and supersede all prior
agreements, understanding, negotiations and discussion, whether oral or written,
of the parties pertaining to the subject matter hereof. There are no warranties,
representations or other agreements among the parties relating to the subject
matter hereof except as specifically set forth in this Agreement or the
assignments and other documents expressly contemplated hereby, and neither
Seller nor Buyer shall be bound by or liable for any alleged representation,
promise, inducement or statements of intention not so set forth. In the event of
a conflict between the terms and provisions of this Agreement and the terms and
provisions of any exhibit hereto, the terms and provisions of this Agreement
shall govern and control; provided, however, that the inclusion in any of the
exhibits hereto of terms and provisions not addressed in this Agreement shall
not be deemed a conflict, and all such additional provisions shall be given full
force and effect, subject to the provisions of this Section 15.10. Except as
otherwise expressly provided in this Agreement, this Agreement may be enforced
only against, and any claims or causes of action that may be based upon, arise
out of or relate to this Agreement, or the negotiation, execution or performance
of this Agreement may be made only against the entities that are expressly
identified as parties hereto and no past, present or future Affiliate, director,
officer, employee, incorporator, member, manager, partner, equityholder, agent,
attorney or representative of any party hereto shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby
or any claim related to tort or contract theories of Law.


15.11 Parties in Interest. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Seller and Buyer and their respective
legal representatives, successors and assigns and no other Person shall have any
right, benefit, priority or interest hereunder or as a result hereof or have
standing to require satisfaction of the provisions hereof in accordance with
their terms.


15.12 Amendment. This Agreement may be amended only by an instrument in writing
executed by the parties hereto against whom enforcement is sought.

51

--------------------------------------------------------------------------------



15.13 Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument
executed by or on behalf of the party hereto waiving compliance. No course of
dealing on the part of Seller or Buyer, or their respective officers, employees,
agents or representatives, nor any failure by Seller or Buyer to exercise any of
its rights under this Agreement shall operate as a waiver thereof or affect in
any way the right of such party at a later time to enforce the performance of
such provision. No waiver by any party of any condition, or any breach of any
term, covenant, representation, or warranty contained in this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term, covenant, representation or
warranty. The rights of Seller and Buyer under this Agreement shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.


15.14 Governing Law; Jurisdiction, Venue; Jury Waiver. This Agreement and the
legal relations among the parties shall be governed and construed in accordance
with the laws of the State of Texas, excluding any conflicts of law rule or
principle that might refer construction of such provisions to the laws of
another jurisdiction. All of the parties hereto consent to the exercise of
jurisdiction in personam by the courts of the State of Texas for any action
arising out of this Agreement or the other Transaction Documents. All actions or
proceedings with respect to, arising directly or indirectly in connection with,
out of, related to, or from this Agreement or the other Transaction Documents
shall be exclusively litigated in courts having situs in Houston, Harris County,
Texas. Each party hereto waives, to the fullest extent permitted by applicable
Law, any right it may have to a trial by jury in respect of any action, suit or
proceeding arising out of or relating to this Agreement.


15.15 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


15.16 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a party by facsimile transmission
shall be deemed an original signature hereto.


15.17 Adequacy of Supplemental Bonds or Arrangements for the Pledge of
Securities. Prior to Closing, Buyer shall confer with the BOEM/BSEE regarding
the amounts and terms for the posting of supplemental bonds or pledge of
securities pursuant to the provisions of 30 C.F.R §§ 256.61 and 250.7, and
within a reasonable time of any BOEM/BSEE determination pursuant to such
regulations, Buyer (directly or through its representative) shall
satisfy the BOEM/BSEE requirements concerning same, including all financial
responsibility requirements under OPA.



52

--------------------------------------------------------------------------------



15.18 Special Offshore Interests. The parties acknowledge and agree that certain
of the offshore Assets are in the nature of contract rights that are not
recognized by the BOEM/BSEE as “record title” or “operating rights,” and that,
accordingly, the BOEM/BSEE will not approve, and Buyer and Seller do not expect
the BOEM/BSEE to approve, the assignment of these interests from Seller to
Buyer. Buyer shall ensure nevertheless that the assignment documents relating to
such interests are appropriately filed in the “non-required filing” system of
the BOEM/BSEE. Such interests shall be excluded from the scope of Section 7.6
for all purposes.


15.19 Option to Make “Like Kind” Exchange. At any time prior to Closing, either
party (the "Electing Party") may elect by written notice to the other party to
effect a tax free, like- kind exchange, forward or reverse, under Section 1031
of the Code through an escrow agent or other intermediary (in this Section, an
"Intermediary") designated by the Electing Party pursuant to an agreement to be
established for purposes of effecting a tax free, like-kind exchange under
Section 1031 of the Code. The other party agrees to cooperate with all
reasonable requests of the Electing Party in order to establish and create
sufficient documentation to support such federal tax treatment by the Electing
Party, provided that the other party shall have no obligation to incur or pay
any cost or expense in such connection and the Electing Party shall indemnify
and hold the other party harmless from and against all claims and liabilities
resulting from such election.



53

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
                
 
SELLER:
 
 
 
CALLON PETROLEUM OPERATING COMPANY
 
 
 
 
 
 
By:
/s/ Fred L. Callon
 
 
Name:
     Fred L. Callon
 
 
Title:
     Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
 
W&T OFFSHORE, INC.
 
 
 
 
 
 
By:
/s/ Jamie L. Vazquez
 
 
Name:
     Jamie L. Vazquez
 
 
Title:
     President
 

                        







54